 Case 8:20-cv-00325-MSS-AEP Document
                            STATE OF 7-4NEVADA
                                          Filed 02/11/20 Page 1 of 87 PageID 456
BARBARA K. CEGAVSKE                                                             Commercial Recordings Division
                                                                                       202 N. Carson Street
      Secretary of State                                                              Carson City, NV 89701
                                                                                     Telephone (775) 684-5708
                                                                                        Fax (775) 684-7138
KIMBERLEY PERONDI                                                                    North Las Vegas City Hall
                                                                                2250 Las Vegas Blvd North, Suite 400
    Deputy Secretary for                     OFFICE OF THE                          North Las Vegas, NV 89030
   Commercial Recordings
                                      SECRETARY OF STATE                             Telephone (702) 486-2880
                                                                                        Fax (702) 486-2888




                                              Certified Copy
                                                                                12/30/2019 10:38:22 AM
  Work Order Number:                       W2019123000180
  Reference Number:                        20190383183
  Through Date:                            12/30/2019 10:38:22 AM
  Corporate Name:                          EQUIALT FUND, LLC


  The undersigned filing officer hereby certifies that the attached copies are true and exact
  copies of all requested statements and related subsequent documentation filed with the
  Secretary of State’s Office, Commercial Recordings Division listed on the attached report.
  Document Number          Description                                                     Number of Pages
  20110382785-17           Articles of Organization                                        3
  20150224332-84           Annual List                                                     1
  20160220229-66           Annual List                                                     1
  20180221251-04           Annual List                                                     1
  20140505790-63           Annual List                                                     1
  20120267762-25           Annual List                                                     1
  20130326577-56           Annual List                                                     1
  20110397199-22           Initial List                                                    1
  20170232633-39           Annual List                                                     1
  20190199281-92           Annual List                                                     1
  20190200413-42           Noncommercial Registered Agent-Statement of Change              1
  20140505791-74           Noncommercial Registered Agent-Statement of Change              1




                                                                                            10
 Case 8:20-cv-00325-MSS-AEP Document
                            STATE OF 7-4NEVADA
                                          Filed 02/11/20 Page 2 of 87 PageID 457
BARBARA K. CEGAVSKE                                                    Commercial Recordings Division
                                                                              202 N. Carson Street
      Secretary of State                                                     Carson City, NV 89701
                                                                            Telephone (775) 684-5708
                                                                               Fax (775) 684-7138
KIMBERLEY PERONDI                                                           North Las Vegas City Hall
                                                                       2250 Las Vegas Blvd North, Suite 400
    Deputy Secretary for                OFFICE OF THE                      North Las Vegas, NV 89030
   Commercial Recordings
                                    SECRETARY OF STATE                      Telephone (702) 486-2880
                                                                               Fax (702) 486-2888




                                                  Respectfully,




                                                   BARBARA K. CEGAVSKE
                                                        Nevada Secretary of State
  Certified By: Paul Reyes
  Certificate Number: B20191230473134
  You may verify this certificate
  online at http://www.nvsos.gov
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 3 of 87 PageID 458




                                                     Filed in the Office of   Business Number
                                                                              E0295022011-4
                                                                              Filing Number
                                                                              20110382785-17
                                                                              Filed On
                                                     Secretary of State       05/23/2011
                                                     State Of Nevada          Number of Pages
                                                                              3
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 4 of 87 PageID 459
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 5 of 87 PageID 460
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 6 of 87 PageID 461




                                                     Filed in the Office of   Business Number
                                                                              E0295022011-4
                                                                              Filing Number
                                                                              20150224332-84
                                                     Secretary of State       Filed On
                                                                              05/18/2015
                                                     State Of Nevada
                                                                              Number of Pages
                                                                              1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 7 of 87 PageID 462




                                                     Filed in the Office of   Business Number
                                                                              E0295022011-4
                                                                              Filing Number
                                                                              20160220229-66
                                                     Secretary of State       Filed On
                                                                              05/16/2016
                                                     State Of Nevada
                                                                              Number of Pages
                                                                              1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 8 of 87 PageID 463




                                                     Filed in the Office of   Business Number
                                                                              E0295022011-4
                                                                              Filing Number
                                                                              20180221251-04
                                                     Secretary of State       Filed On
                                                                              05/14/2018
                                                     State Of Nevada
                                                                              Number of Pages
                                                                              1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 9 of 87 PageID 464




                                                     Filed in the Office of   Business Number
                                                                              E0295022011-4
                                                                              Filing Number
                                                                              20140505790-63
                                                                              Filed On
                                                     Secretary of State       07/14/2014
                                                     State Of Nevada          Number of Pages
                                                                              1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 10 of 87 PageID 465




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20120267762-25
                                                                               Filed On
                                                      Secretary of State       04/17/2012
                                                      State Of Nevada          Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 11 of 87 PageID 466




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20130326577-56
                                                                               Filed On
                                                      Secretary of State       05/16/2013
                                                      State Of Nevada          Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 12 of 87 PageID 467




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20110397199-22
                                                                               Filed On
                                                      Secretary of State       05/27/2011
                                                      State Of Nevada          Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 13 of 87 PageID 468




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20170232633-39
                                                      Secretary of State       Filed On
                                                                               05/30/2017
                                                      State Of Nevada
                                                                               Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 14 of 87 PageID 469




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20190199281-92
                                                      Secretary of State       Filed On
                                                                               05/06/2019
                                                      State Of Nevada
                                                                               Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 15 of 87 PageID 470




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20190200413-42
                                                      Secretary of State       Filed On
                                                                               05/06/2019
                                                      State Of Nevada
                                                                               Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 16 of 87 PageID 471




                                                      Filed in the Office of   Business Number
                                                                               E0295022011-4
                                                                               Filing Number
                                                                               20140505791-74
                                                                               Filed On
                                                      Secretary of State       07/14/2014
                                                      State Of Nevada          Number of Pages
                                                                               1
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 17 of 87 PageID 472




                     CERTIFICATE OF EXISTENCE
                   WITH STATUS IN GOOD STANDING

    I, Barbara K. Cegavske, the duly qualified and elected Nevada Secretary of State, do hereby certify that
    I am, by the laws of said State, the custodian of the records relating to filings by corporations, non-profit
    corporations, corporations sole, limited-liability companies, limited partnerships, limited-liability
    partnerships and business trusts pursuant to Title 7 of the Nevada Revised Statutes which are either
    presently in a status of good standing or were in good standing for a time period subsequent of 1976 and
    am the proper officer to execute this certificate.

    I further certify that the records of the Nevada Secretary of State, at the date of this certificate,
    evidence, EQUIALT FUND, LLC, as a DOMESTIC LIMITED-LIABILITY COMPANY (86) duly
    organized under the laws of Nevada and existing under and by virtue of the laws of the State of Nevada
    since 05/23/2011, and is in good standing in this state.




                                                       IN WITNESS WHEREOF, I have hereunto set my
                                                       hand and affixed the Great Seal of State, at my
                                                       office on 12/30/2019.



                                                                BARBARA K. CEGAVSKE
 Certificate Number: B20191230473145                                  Secretary of State
 You may verify this certificate
 online at http://www.nvsos.gov
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 18 of 87 PageID 473



                                                                  11


                                EquiAlt

                           PRIVATE PLACEMENT MEMORANDUM


                                 EQUIALT EUND,LLC




                                                            EXHIBIT

                                                                    3?
   VGl I64167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 19 of 87 PageID 474




                             PRIVATE PLACEMENT MEMORANDUM

                                         EQUIALT FUND,LLC

                                                $50,000,000

                                          10% DEBENTURES


                                   MINIMUM PURCHASE: $25,000

          EQUIALT FUND, LLC, a Nevada linuted liability company (the "Company"), organized
   under the Nevada Limited Liabihty Company Act, hereby offers (the "Offering"), by and through its
   Manager, up to Fifty Million Dollars ($50,000,000) in 10% Debentures( the "Securities") of the
   Company. EQUIALT, LLC, a Nevada limited liability company, is the Manager (the "Manager") of
   the Company. The securities referred to herein are being offered on a best efforts basis to residents of
   Arizona, California, Florida and Nevada,and may be offered in other states.

           DATE OF THIS PRIVATE PLACEMENT MEMORANDUM: June 20,2011

           INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK.
   INVESTORS WILL BE REQUIRED TO REPRESENT THAT THEY ARE FAMILIAR WITH
   AND UNDERSTAND THE TERMS OF THE OFFERING(SEE "RISK FACTORS,""CONFLICTS
   OF INTEREST" AND "COMPENSATION AND FEES TO THE MANAGER AND
   AFFILIATES.").

        THE SECURITIES HAVE NOT BEEN REGISTERED WITH NOR APPROVED OR
   DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
   ("COMMISSION") NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR
   ADEQUACY OF THIS MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
   A CRIMINAL OFFENSE.

           THIS OFFERING HAS NOT BEEN APPROVED OR DISAPPROVED UNDER
   APPLICABLE STATE SECURITIES LAWS, BY THE SECURITIES DIVISION OF
   CORPORATIONS, SECURITIES REGULATION DIVISION ("DIVISION"), NOR HAS THE
   DIVISION REVIEWED OR PASSED UPON THE ACCURACY OF THIS OFFERING. ANY
   REPRESENTATION TO THE CONTRARY MAY BE A CRIMINAL OFFENSE.

           DURING THE COURSE OF THE OFFERING AND PRIOR TO SALE,EACH OFFEREE
   OF THE SECURITIES AND HIS ADVISOR(S) ARE INVITED TO ASK QUESTIONS OF AND
   OBTAIN ADDITIONAL INFORMATION FROM THE MANAGER CONCERNING THE TERMS
   AND CONDinONS OF THE OFFERING,THE COMPANY,THE DEBT TO BE OWED BY THE
   COMPANY AND ANY OTHER RELEVANT MATTERS (INCLUDING, BUT NOT LIMITED
   TO, ADDITIONAL INFORMATION TO VERIFY THE ACCURACY OF THE INFORMATION
   SET FORTH HEREIN), TO THE EXTENT THE MANAGER POSSESSES SUCH
   INFORMATION OR CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE.



   VGI 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 20 of 87 PageID 475




    OFFEREES       OR      ADVISORS   HAVING   QUESTIONS   OR    DESIRING   ADDITIONAL
   INFORMATION SHOULD CONTACT THE MANAGER.

        THIS MEMORANDUM DOES NOT CONTAIN AN UNTRUE STATEMENT OF A
   MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
   STATEMENTS MADE,IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
   MADE,NOT MISLEADING. IT CONTAINS A FAIR SUMMARY OF THE MATERIAL TERMS
   OF DOCUMENTS PURPORTED TO BE SUMMARIZED HEREIN. THIS MEMORANDUM
   CONTAINS SUMMARIES OF CERTAIN DOCUMENTS, THAT ARE BELIEVED TO BE
   ACCURATE, BUT REFERENCE IS HEREBY MADE TO THE ACTUAL DOCUMENTS,
   COPIES OF WHICH ARE ATTACHED HERETO OR ARE AVAILABLE AT THE OFFICE OF
   THE MANAGER, FOR COMPLETE INFORMATION CONCERNING THE RIGHTS AND
   OBLIGATIONS OF THE PARTIES HERETO. ALL SUCH SUMMARIES ARE QUALIFIED IN
   THEIR ENTIRETY BY THIS REFERENCE,AND NOTHING IN THIS MEMORANDUM SHALL
   EXTEND THE LIABILITY UNDER ANY SUCH DOCUMENTS OF ANY OF THE PARTIES
   HERETO. ALL DOCUMENTS RELATING TO THE OFFERING WILL BE MADE AVAILABLE
   TO THE OFFEREE NAMED BELOW AND/OR HIS ADVISOR(S)UPON REQUEST.
        THE OFFERING CAN BE WITHDRAWN AT ANY TIME BEFORE CONSUMMATION
   AND IS SPECIFICALLY MADE SUBJECT TO THE CONDITIONS DESCRIBED IN THIS
   MEMORANDUM. IN CONNECTION WITH THE OFFERING AND SALE OF THE
   SECURITIES, THE MANAGER RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO
   REJECT ANY SUBSCRIPTION IN WHOLE OR IN PART OR TO AT.TOT TO ANY
   PROSPECTIVE INVESTOR LESS THAN THE SECURITIES SUBSCRIBED FOR BY SUCH
   PROSPECTIVE INVESTOR.

        SINCE THERE ARE SUBSTANTIAL RESTRICTIONS ON THE TRANSFERABILirY
   OF THE SECURniES, EACH OFFEREE MUST ASSUME THAT HE WILL BEAR THE
   ECONOMIC RISK OF HIS INVESTMENT FOR AN INDEFINITE PERIOD. THE SECURITIES
   MAY NOT BE TRANSFERRED WIIHOUT THE PRIOR WRUTEN CONSENT OF THE
   REMAINING MEMBERS. IN ADDITION, SECURIIIES ARE NOT REGISTERED FOR SALE
   TO THE PUBLIC UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF
   ANY STATE AND THE SECURITIES MAY BE SOLD, TRANSFERRED OR OTHERWISE
   DISPOSED OF BY AN INVESTOR ONLY IF, AMONG OTHER THINGS, THE SECURITIES
   ARE REGISTERED OR, IN THE OPINION OF COUNSEL TO THE COMPANY,
   REGISTRATION IS NOT REQUIRED UNDER SUCH LAWS.

           THIS MEMORANDUM HAS BEEN PREPARED SOLELY FOR THE USE OF PERSONS
   WHO MAY WANT TO PURCHASE SECURHIES AND DELIVERY THEREOF CONSTIIUTES
   AN OFFER ONLY IF THE NAME OF AN OFFEREE APPEARS IN THE APPROPRIATE SPACE
   PROVIDED BELOW AND IF THE PERSON SO NAMED MEETS THE SUITABILITY
   STANDARDS         SET FORTH        UNDER "QUALIFICATION      OF INVESTORS."    ANY
   DISTRIBUTION OF THIS MEMORANDUM TO ANY PERSON OTHER THAN THE OFFEREE
   NAMED BELOW (OR TO THOSE INDIVIDUALS WHOM HE RETAINS TO ADVISE HIM
   WITH RESPECT THERETO) IS UNAUTHORIZED AND ANY REPRODUCTION OF THIS



   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 21 of 87 PageID 476




   MEMORANDUM IN WHOLE OR IN PART, OR THE DIVULGENCE OF ANY OF ITS
   CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF THE MANAGER, IS
   PROHIBITED.

        NO REPRESENTATIONS OR WARRANTIES OF ANY KIND ARE INTENDED TO BE
   MADE IN THIS MEMORANDUM OR SHOULD BE INFERRED THEREFROM WITH
   RESPECT TO THE ECONOMIC RETURN OR THE TAX TREATMENT WHICH MAY
   ACCRUE TO THE INVESTOR. NO ASSURANCE CAN BE GIVEN THAT EXISTING TAX
   LAWS WILL NOT BE CHANGED OR INTERPRETED ADVERSELY, EIFHER OF WHICH
   MAY DENY THE INVESTORS ALL OR A PORTION OF THE TAX TREATMENT
   CONSIDERED HEREIN. PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE
   CONTENTS OF THIS MEMORANDUM AS LEGAL,TAX OR INVESTMENT ADVICE. EACH
   INVESTOR SHOULD CONSULT HIS OWN ATTORNEY, ACCOUNTANT AND OTHER
   ADVISORS AS TO LEGAL, TAX AND RELATED MATTERS CONCERNING A PURCHASE
   BY HIM OF A DEBENTURE.

        NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM WILL OR
   MAY BE EMPLOYED IN THE OFFERING EXCEPT FOR THIS MEMORANDUM AND
   STATEMENTS CONTAINED OR DOCUMENTS SUMMARIZED HEREIN. NO PERSON HAS
   BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS,OR GIVE ANY INFORMATION,
   WUH RESPECT TO THE SECURIIIES, EXCEPT FOR INFORMATION CONTAINED OR
   REFERRED TO HEREIN.




   Name of Offeree:                      Memorandum Number:




   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 22 of 87 PageID 477




                              TABLE OF CONTENTS

    QUALIFICATION OF INVESTORS                                            4

    GLOSSARY OF TERMS                                                     4

    SUMMARY OF THE OFFERING                                               4

    THE OFFERING                                                          4

   METHOD OF DISTRIBUTION                                                 4

   RISK AND OTHER IMPORTANT FACTORS                                       4

   SOURCES AND USES OF FUNDS                                              4
   PROJECTED SOURCES AND USES OF CASH                                     4

   COMPENSATION AND FEES TO THE MANAGER                                   4
   THE PROJECT                                                            4
   MANAGEMENT OF THE PROJECT                                              4
   COMPANY INVESTMENT OBJECTIVES AND POLICIES                             4

   COMPETITION                                                            4
   CONFLICTS OF INTEREST                                                  4
   STANDARD OF CARE; INDEMNIFICATION                                      4

   RESTRICTIONS ON TRANSFER                                               4

   EXHIBIT A                                                              4
   FORM OF DEBENTURE                                                      4
   EXHIBIT B                                                              4
   OFFEREE SUITABILITY QUESTIONNAIRE                                      4
   EXHIBIT C                                                              4
   SUBSCRIPTION AGREEMENT...                                              4
   EXHIBIT D                                                              4
   PRO FORMA                                                              4




   EquiAlt Fund PPM 6/17/11
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 23 of 87 PageID 478




          These securities are offered subject to (a) prior sale,(b) approval of counsel,(c) the right to
   terminate the offer without prior notice or to reject any subscription, and(d)certain other conditions.

              QUALIFICATION OF INVESTORS

           Each Debenture requires a minimum investment of$25,000, provided, however,the Company
   reserves the right to accept subscriptions for a lesser amount. Additional investment may be made in
   increments of$5,000.

           Investment in the Securities offered hereby involves risk and is suitable only for persons of
   financial means who have provided for liquidity in their other investments. No Securities will be sold
   to Investors who will not warrant and represent to the Company and the Manager (and unless the
   Manager shall have reasonable grounds to believe) that such offeree has such knowledge and expertise
   in financial and business matters, is capable of evaluating the merits and risks of the prospective
   investment and is able to bear the economic risks of the investment, or altematively, that such
   Investor's legal or financial representative has such knowledge and expertise about financial and
   business matters and is capable of evaluating the merits and risks of the investment together with the
   Investor having the abihty to bear the economic risks of the investment. In either case, the Investor
   must also warrant and represent to the Company and the Manager that he is acquuing the Securities for
   his own account.


          Each Investor must satisfy the Manager that the Investor can bear a total loss ofhis investment.
   Each Investor will be required to represent that he is acquiring the Securities being purchased by him
   for investment and for his own account, and not with a view to resale or distribution. Resale of the
   Securities is subject to extensive restrictions (see "SUMMARY OF THE OFFERING"). It is not
   expected that any pubhc market for the resale ofthe Securities will develop.

              GLOSSARY OF TERMS

           "Act"- the Securities Act of 1933, as amended.

           "Affihate" - (i) any person directly or indirectly controlling, controlled by or under common
   control with another person,(ii) a person owning or controlling 10% or more of the outstanding voting
   securities of such other person,(iii) any officer, director, partner or employee of such person and (iv) if
   such other person is an officer, director, partner or employee, any company for which such person acts
   in any such capacity.

           "Agreement" - the Operating Agreement ofthe Company, as such may be amended from time
   to time.

           "Debenture" - the 10% Debentures offered to Investors herein.

           "Manager" - this Company's Manager: EQUIALT, LLC or its successor(s) as determined by
   the Agreement.

           "Memorandum"- this Private Placement Memorandum.


   EquiAltFund PPM 6/17/11
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 24 of 87 PageID 479




            "Company" - this limited liability company: EQUIALT FUND, LLC, a Nevada limited
    liability company.

            "Investor(s)"-prospective purchasers ofDebentures in the Company.
            "Project" - the proposed business of the Company (i.e., acquiring, improving and/or selling
    distressed real property).

           "Reserves" - all reserves established by the Manager in its sole discretion for the Company's
    purposes, including, but not limited to, operating expenses and other working capital needs, liabilities,
    and taxes.

           SUMMARY OF THE OFFERING

            This summary ofcertain provisions ofthe Memorandum is intended only for a quick reference
    and is not intended to be complete. This Memorandum describes in detail numerous aspects of the
    transaction which are material to Investors, including those summarized below,and this Memorandum
    and the accompanying Exhibits must be read in their entirety by reference to the full text of this
    Memorandum and the underlying documents.

           The Offering.

          The Memorandum describes an offering (the "Offering") to prospective Investors of 10%
   Debentures issued by EQUIALT FUND, LLC, a limited liability company formed under the laws of
   the State ofNevada.

           The Comnanv.

           EQUIALT FUND,LLC (the "Company"), a Nevada limited hability company, was formed as
   of May 23, 2011, when its Articles of Organization were filed with the Nevada Secretary of State's
   OflSce pursuant to the Nevada Limited Liabihty Company Act as adopted by the State ofNevada. The
   office ofthe Company is located at 10161 Park Run Drive, Suite 150,Las Vegas,Nevada 89145.
           The Manager.

           The Manager of the Company is EQUIALT, LLC, a Nevada limited liability company (See
   "THE MANAGERS").

           Purpose ofthe Offering.

          The purpose of this Offering is to secure capital in order to enable the Company to purchase,
   improve, lease and/or dispose of distressed real property, enter into opportunistic loan transactions
   an^or engage in other ventures. (See "MANAGEMENT OF THE COMPANY" and
   "INVESTMENT OBJECTIVES".)




   EquiAlt Fund PPM 6/17/11
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 25 of 87 PageID 480




           Investment Objectives.

           The primary investment objective of the Company shall be to purchase and sell single family
   properties in certain distressed real estate markets in the U.S. and participate in opportunistic lending in
   the U.S.

           Securities Being Offered.

           An aggregate of up to $50 milhon in 10% Debentures ofthe Company are being offered. The
   Securities shall be offered on a best efforts basis scheduled to close on or before December 31, 2011.
   The minimum subscription accepted by the Company will be for $25,000, and additional investment
   may be made in increments of$5,000. (See "Allocation of Benefits" below.) Under no circumstances
   will the Company admit more than thirty-five (35) non-accredited Investors as computed under Rule
   501 of Regulation D promulgated under the Act. The Offering will terminate on a date to be
   determined by the Manager on or prior to December 31, 2011, provided the Manager shall have the
   right to extend the Offering indefinitely.

           Selling Agent.

           Securities are being offered directly through the Company. The Company may utilize the
   services of one or more registered broker/dealers or other financial intermediaries. In such cases, the
   Company may pay commissions or fees ofup to 12% to such persons.

           The pxu-chase price is payable by Investors in full by cash.

           Risk Factors.

           The purchase of Securities involves a high degree of risk to the Investor including certain risks
   relating to regulatory, operating, tax and investment matters. (See"RISK FACTORS.")

            Allocation of Benefits.

           a)       Profits, Losses and Net Cash Flow.

           The Company does not anticipate substantial profits, losses or Net Cash Flow until assets are
   sold.


           b)       Net Proceeds fi-om Refinancing, Sale or upon Termination ofthe Company.

           In the event that the Company disposes of substantially all of its assets, the Company shall be
   obligated to satisfy all ofits debts, including without limitation the Debaitures, prior to any distribution
   ofcash to its members.

           Management ofthe Project.

           The Project will be managed by the Company through EQUIALT, LLC, the Company's
   Manager.

   EquiAlt Fund PPM 6/17/11                              o
   VGl 164167v2 04/26/13                                ^
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 26 of 87 PageID 481




            Compensation and Fees to Manager.

            The Manager will receive Management Fees as set forth in the Operating Agreement and
    described more fiilly below. (See "COMPENSATION AND FEES TO MANAGER AND
    AFFILIATES.")

            No Tax Ruling.

             The Company will not seek a ruling from the Intemal Revenue Service (the "IRS") as to any
    aspects ofthe Offering and will rely on the opinion ofthe Manager and its legal counsel with respect to
    its classification as a limited Uability company for Federal income tax purposes. (See "RISK
   FACTORS - TAX RISKS.")

           Management and Control ofthe Companv.

           The Manager will be responsible for the management and control of the Company.
   EQUIALT,LLC will serve as the initial Manager.

           Distributions to Investors.

        The Manager does not anticipate cash distributions from operations of the Company. (See
   "SOURCES AND USES OF FUNDS.") Each Investor wiU receive payments pursuant to the terms of
   the Debentures.

           Status ofInvestor.

           Each Investor will be a creditor of the Company pursuant to the terms of the Debenture (See
   "EXHIBIT A.")

           Further Investigation.

           Statements contained in this Siunmary or elsewhere in the Private Placement Memorandum as
   to the contents ofthe other offeiing documents are not necessarily complete and each such statement is
   deemed to be quahfied and amphfied in aU respects by the provisions of such agreements and
   documents, copies of which are either attached hereto or are available upon reasonable notice for
   examination by offerees, or their duly authorized representatives, at the office ofthe Manager, located
   at 10161 Park Rim Drive, Suite 150, Las Vegas, Nevada 89145. Each offeree and his business and/or
   tax advisors are urged to examine all agreements and documents.

           THE OFFERING

           While this Offering is made to various parties, it is not a registered offering under Federal
   securities laws. This Offering is being made pmsuant to the private offering exemption of Section 4(2)
   of the Act and/or Regulation D promulgated under the Act. This Offering is also being made in strict
   compliance with the apphcable state securities laws. Each Investor must represent that he is acquiring
   his Debenture ("Securities") for investment purposes only and not with a view to resale or distribution.
   All Securities are offered subject to prior sale, when, as and if issued, and subject to the right of the

   EquiAlt Fund PPM 6/17/11                           4
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 27 of 87 PageID 482




   Manager to reject any subscription in whole or in part. The Company will only sell Securities to
   persons meeting its suitabihty standards, which the Company's Manager may determine in its sole and
   absolute discretion.

           METHOD OF DISTOffiUTION

           This Private Placement Memorandum summarizes a proposed transaction in which Investors
   will be entitled to hold a Debenture issued by EQUIALT FUND, LLC, a Nevada limited Uabihty
   company.


           The purpose of this Offering is to raise monies to enable the Company to purchase distressed
   real property and either derive rental income therefrom or dispose ofthe property for a profit.
           Distribution of Securities.

           These securities are being offered through the Company. There is no firm commitment for the
   purchase of any Securities. Sales of the Securities may be made to residents of Arizona, California,
   Florida and Nevada, and possibly in other jurisdictions, all in compliance with the laws of each
   jurisdiction.

           RISK AND OTHER IMPORTANT FACTORS

          Investment herein involves substantial risks. Investors shorrld consider the risks mentioned
   elsewhere in this Private Placement Memorandum as well as the following matters:

           Tax Risks.

           A summary of Federal income tax provisions is included in this Memorandum. No
   representation or warranty of any kind is made by the Manager, the Company,counsel to the Manager
   or the Company with respect to any tax consequences relating to the Company, or the allocation of
   taxable income or loss set forth in this Memorandum and each Investor should seek his own tax advice
   concerning fire purchase ofa Debenture.

            1.      Suitabilitv ofthe Investment to the Investor. It is expected that the Debenture will yield
   taxable income to its frivestors.

           2.       Federal Income Tax Risks.

             a.   Necessitv of Obtaining Professional Advice. THERE IS NO GENERAL
   EXPLANATION OF THE FEDERAL INCOME TAX ASPECTS OF INVESTMENT IN THE
   COMPANY CONTAINED IN THIS MEMORANDUM, AND ACCORDINGLY, EACH
   INVESTOR IS URGED TO CONSULT SUCH INVESTOR'S OWN TAX INVESTMENT AND
   LEGAL ADVISORS WITH RESPECT TO SUCH MATTERS AND WITH RESPECT TO THE
   ADVISABILITY OF INVESTING IN THE COMPANY. The income tax consequences of an
   investment in the Company are complex, subject to varying interpretations, and may vary significantly
   between Investors depending upon such personal factors such as sources of income, investment


   EquiAlt Fund PPM 6/17/11
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 28 of 87 PageID 483




    portfolios and other tax considerations. A Prospective Investor should consider with his professional
    advisors the tax effects of his becoming a Debenture holder. Each Investor should, at his own expense,
    retain, consult with and rely on his own advisors with respect to the tax effects of his investment in the
    Company. In addition to considering the federal income tax consequences, each Investor should also
    consider with his own advisors the state and local tax consequences ofan investment in the Company.
   No representations are made as to any federal, state or local tax consequences resulting from an
   investment in the Company,and no assurances are given that any deduction or other federal income tax
   benefits will be available to Members in the Company in the current or future years.

                    b.        Company Tax Status. Although the Manager believes that the Company will
   be treated as a partnership for federal income tax purposes, such treatment carmot be assured. The
   Manager reserves the right to convert the Company to a corporation if it is in the best interests of the
   Company to do so.

                    c.        Tax Law Changes. The existence and amount of particular credits and
   deductions, if any, claimed by the Company may depend upon various determinations and allocations,
   characterizations of payments, and other matters which are subject to potential controversy on factual
   as well as legal grounds. Changes in the Code and official interpretations thereof after the date of this
   Memorandum may eliminate or reduce any perceived tax benefits from an investment in the Securities.
   There can be no assurance that regulations having an adverse effect on the creditors will not be issued
   in the future and enforced by the courts. Any modification or change in the Code or the regulations
   promulgated thereunder, or any judicial decision, could be applied retroactively to any investment in
   the Company. In view ofthis imcertainty. Investors are urged to consider ongoing developments in this
   area and consult their advisors concerning the effects of such developments on an investment in the
   Company in Ught oftheir ovra personal tax situations.

                    d.        Absence of Ruling or Opinion. The Company will not seek a ruling from the
   IRS or an opinion ofcounsel with respect to any tax matters described in this Memorandum.

           Operating Risks.

           LRisk of Interpretation of Real Estate Documents and Agreements. There are certain risks in
   connection with any real estate acquisition resulting from the drafting and subsequent interpretation of
   mortgages, deeds, leases, purchase agreements, management contracts, et cetera. Any documents
   describing the Property or the legal relations thereto could be subject to various interpretations and
   potential disputes. While legal counsel will review certain legal documents, it is impossible to prevent
   and be secured against such various differing interpretations.

           2.Risks of Real Estate Ownership. Real estate is not readily marketable. It is fixed in location
   and is subject to adverse social and economic changes and uses. Carrying costs may increase beyond
   the levels sustainable.

           3.Results of Operations - Possible Operating Deficits. This Memorandum and the attached
   Financial Projections are based upon projected results which may be greater than results obtained from
   actual operations. Actual results may differ adversely for a number of reasons; including, but not

   EquiAlt Fund PPM 6/17/11                             r
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 29 of 87 PageID 484




   limited to, the possibility of increases in entitlement costs, losses due to stmctural-related deficiencies
   and real estate taxes, which cannot be fully recovered through increased property values and other
   revenues, softness in the demand for land due to changing socio-economic conditions in die area in
   which the Property is located and competition among other real estate development projects in the area.

          Following the Offering, the Company may be subject to rising operating costs, although the
   Company does not anticipate significant operating costs. (See "FINANCIAL PROJECTIONS -
   SOURCES AND USES OF CASH".) However, there is no assurance that these funds will be
   adequate. Additional capital may be raised by the Company.

           4 Risk of Financing and Potential Foreclosure on Mortgage Loan. A mortgage loan may be
   secured by the Property. The risk offoreclosure can arise fi-om, among other things, the failure by the
   Company to meet any ofthe other various conditions existing in the mortgage loan documents.
           Payment of principal and interest on the mortgage loan will be due on a monthly basis. It is
   anticipated that these payments will be met by the Company fi-om its initial capital and revenue
   sources. No assurance can be given that the funds generated by the initial capital or revenue will be
   sufficient to meet the monthly payments.

           5.Risk of Failure to Obtain Tnan. Although the Company does not intend to secure a loan to
   purchase the Property, such a loan could be secured by the Property. In the event of a default on the
   loan, the lender could foreclose upon the Property.

           f, nftpendftnce Upon Issuer. The Manager has full discretion in the management ofthe Project
   and in the management and control of the affairs of the Company, including the authority to sell less
   than all or substantially all of the Company's assets for whatever consideration it deems appropriate.
   Except upon the sale of all or substantially all of the Company's assets, the sale of such assets will not
   result in the dissolution of the Company. The sale ofall or substantially all ofthe Company's interests
   in the Property will result in the dissolution ofthe Company.

           The success of the operations of the Company will be dependent in large measure on the
   judgment and ability ofthe Manager.

           7.Dependabihtv of Assumptions. The description of the contemplated results of the operations
   of the Company described in this Memorandum are based on various assumptions concerning many
   facts over which the Company has no control,including, without limitation:

                    (a)       The continuing advantages of certain provisions of the Federal Income Tax
           laws and ofcertain local tax laws; and

                    (b)       The management capabilities ofthe Manager.

           S.Conflicts of Interest. The Manager and its affiliates are not required to devote themselves
   exclusively to the affairs of the Company. Further, the Manager and its affihates may own real estate
   in the same market as the Property. The Manager and its affiliates may have a conflict ofinterest in the
   ownership ofthese other properties and in allocating management, services and functions between this
   Company and their other present and future interests. The Manager and its affihates believe that they

   EquiAlt Fund PPM 6/17/11                              ^
   VGl 164167v2 04/26/13                               '
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 30 of 87 PageID 485




   have sufficient time and staff to be fully capable of discharging their responsibilities to the Company
   and to any other present or future activities.

            9.Limited Transferabilitv. The Securities have not been registered under the Act, or under the
   securities laws of any state, but are being offered and sold in rehance upon exemptions from
   registration thereimder, including the exemptions from federal registration contained in Section 4(2)of
   the Act and/or Regulation D,Rule 506 promulgated thereunder. As a consequence ofthe restrictions
   on subsequent transfer imposed by these exemptions, the Securities may not be subsequently sold,
   assigned, conveyed, pledged, hypothecated or otherwise transferred by the holder thereof, whether or
   not for consideration, except in compliance with the Act and apphcable state securities laws. There
   will be no public market for the Securities following termination ofthis Offering and it is not expected
   that a pubhc market for the Securities will ever develop.

           10.Company's Redemption Option. The Company has the legal right, but not the obhgation, to
   repurchase the Debentures prior to their maturity date.

          11.Management Decisions. The Manager is vested with the exclusive authority as to the
   management and conduct of the business and affairs of the Company. The success of the Company
   depends,to a large extent, upon the management decisions made by the Manager.

           12.    Best Efforts Offering. The Company will utilize proceeds of the Offering as and when
   received. No escrow accoimt has been estabhshed for this Offering.

   CONSULT YOUR OWN ATTORNEY, ACCOUNTANT AND/OR FINANCIAL CONSULTANT
   FOR AN EVALUATION OF THE MERIT OF AND THE RISKS INHERENT IN THIS
   INVESTMENT. EACH PROSPECTIVE INVESTOR IS RESPONSIBLE FOR ANY FEES OR
   CHARGES INCURRED IN CONNECTION WITH SUCH AN EVALUATION.

           SOURCES AND USES OF FUNDS

           The Company is offering up to Fifty Million Dollars in Debentures.

           The funds received will be used to purchase,own,improve and/or sell real property.

           PROJECTED SOURCES AND USES OF CASH

           The Company's sources and uses of capital are set forth below:

   SOURCES:



          Debentures;

          TOTAL SOURCES:                                     $50,000,000.00




   EquiAlt Fund PPM 6/17/11
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 31 of 87 PageID 486




   USES:



          Investment in Property                              $45,000,000.00
           Accounting and Tax Preparation                       $550,000.00

          Legal Costs                                           $250,000.00

          Investor Relations and Communications              $2,500,000.00
          Expenses
          Marketing and Sponsorship Event Fees                   200,000.00

           Miscellaneous Expenses and Reserves               $1,500,000.00

          TOTAL USES:                                         $50,000^000.00




           Pursuant to this Offering, the Company is raising debt financing ofup to $50,000,000. It is not
   anticipated that the Company wiU require additional capital beyond that mentioned above. However,if
   additional capital is needed,the Manager may seek additional capital through means determined by it.

           Because any projection of the future is subject to imcertainties, actual results could vary
   significantly fi-om those estimated. All uses ofproceeds are estimated and subject to change.

           COMPENSATION AND FEES TO THE MANAGER

            The Manager shall be exclusively responsible for the management and control ofthe operations
   of the Company. The Manager shall be reimbursed for any direct funds or expenses advanced by it
   prior to or after formation ofthe Company to the extent that such expenses are incurred or paid directly
   on behalf of the Company. The Manager shall be entitled to a management fees as set forth in the
   governing documents ofthe Company.

           THE PROJECT

           The Company plans to purchase distressed real property in opportunistic markets, such as
   southem Nevada, Arizona and Florida. The Company may "fhp" these properties or hold them for
   investment, in the Manager's sole and absolute discretion. The Company may use some of its capital
   to engage in lending activities when risk management and income analysis deem appropriate. We
   anticipate that the principal amoimt of real estate loans generally will be in the range of approximately
   $25,000 to $1 rmlhon. Our loans may be secured by a deed of trust or other form of security.
   Generally, any such loan transaction will have a term oftwo months to two years, and may be extended
   at the manager's discretion. We anticipate that substantially all of the loans to be invested in or
   purchased will require the borrower to make a balloon payment on the principal amount upon maturity
   ofthe loan either by sale ofthe property/project and/or its units, by refinance, or other means which we
   will attempt to estabhsh before funding. From time to time, opportunities may arise in which the
   Company may be able to participate in opportunistic real estate related activity with other entities or
   individuals. These opportunities will be evaluated in a hke manner by the Manager

   EquiAlt Fund PPM 6/17/11
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 32 of 87 PageID 487




           MANAGEMENT OF THE PROJECT


            The Manager is EQUIALT, LLC. The Manager shall manage the Company. As such, the
   Manager has the power and authority, on the Company's behalfand in its name,to manage,administer,
   and operate the Company's day-to-day business affairs, and to do or cause to be done on behalf ofthe
   Company anything necessary or appropriate for the same, including but not limited to the powers and
   authority set forth in the Agreement. The Manager's power and authority is subject to the limitations
   set forth in the Agreement. The Manager shall serve as Manager until its successor is appointed by the
   Company's members as provided in the Agreement. The Manager may delegate its duties to others.

           COMPANY INVESTMENT OBJECTIVES AND POLICIES

           The primary investment objective ofthe Company is to purchase distressed real property in the
   U.S. and derive economic benefit through a resale or lease.

           COMPETITION

           There is significant competition in the distressed real property markets referenced herein, and
   other competitors may enter the field.

           MANAGER


         EQUIALT, LLC, a Nevada limited liabihty company organized in 2011, serves as the
   Manager.

           The principals involved in the project are as follows:

           Brian Davison -Chief Executive Officer

          Brian Davison's real estate career began in 1994, in North Cormty San Diego. He has the
   hands-on experience in a variety of fimctions in the real estate and mortgage industries: encompassing
   management loan renegotiation and customer retention at a pubhcly traded REFT, regional Vice
   President of a private residential mortgage company, the broker-owner of a multi-state branch
   correspondent residential loan origination company with in-house imderwritmg and outboxmd
   marketing support system, and Vice President of a private lending company. Brian has held real estate
   and/or mortgage broker licenses in Cahfomia, Nevada, and Florida, with additional work in the
   Arizona and Colorado markets. Brian has facilitated over $1.5 bilhon in mortgage and real estate
   transactions, is an active investor in a variety of markets and is host of an investor radio show "The
   Cash Flow Show" and author of investor risk management book "The Top 10 Pitfalls of Trust Deed
   Investing". In early 2009, he foimded and sold Invest REO LLC dba The Cash Flow Store, an
   opportunistic distressed real estate investment company. He currently holds a State of Nevada Real
   Estate License.

           Diane Dutton,MBA,CPA-Chief Financial Officer




   EquiAlt Fund FPM 6/17/11                            i«
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 33 of 87 PageID 488




           Diane Dutton was bom and raised in Brooklyn, New York, and relocated to Southem Nevada
   in 1980, after working for KPMG Peat Marwick(NYC office). Ms. Dutton holds an MBA and BBA
   from Pace University, NYC Campus and is a Nevada CPA. Ms Dutton has held positions as
   Controller, COO and CFO, as well as VP of Profit Planning and Investor Relations during an IPO,
   responsible for SEC reporting and secondary offering of a subsidiary of Reno-based Intemational
   Game Technologies. In her various roles, Ms. Dutton has managed the M&A process, debt offerings
   and divestiture processes for several companies.

           From January 2003 to Febmary 2008, Diane was CFO, COO of Pmdential Americana Group
   REALTORS® & Americana Holdings, LLC, Las Vegas, Nevada, which included $100 Million Red
   Estate, Mortgage & Title Operations oversight. In this capacity, her duties included auditing, financial
   reporting to PREFSA and SEC Compliance. Diane oversaw a $22.5 Milhon Senior & Mezzanine level
   financial offering, which closed October, 2004. Reporting to the Board of Directors, PREFSA and the
   CEO,she directed the company's tax function and compliance with appropriate local, state and federal
   jurisdictions.

           Ms. Dutton is also the author of A Woman's Ladder to Success is paved with Broken Glass
   Ceilings(pubhshed in 2007). Diane is a member of the Executive Board ofthe NSCPA,and AICPA
   Ambassador speaking on behalf of the CPA Profession. She is also a member of TMA,CEO-CFO
   Group,NAFE,NAWBO and Women and Network.

           Barry M.Rybicki — President- Arizona Operations

            Barry has over 14 years of experience m real estate lending. He has hved in Phoenix, Arizona,
   for the past 21 years, originally coming to Arizona from Nebraska to attend Arizona State University
   where he majored in Accounting and minored in Marketing. He served as President to a bank in
   Arizona, and managed a $10,000,000 line of credit. This capacity required; real estate evaluation, risk
   management, customer service, imderwritimg, appraisal review. He has handled over $540,000,000.00
   in residential deeds oftrust in the Phoenix market and continues to have an overall understanding ofthe
   residential sectors inside of Maricopa Cormty. Barry also served as Vice President for Cole
   Management LLC, where he gained significant experience in originating, structuring and negotiating
   deals, developing and implementing business strategies, assessing market and competitive issues, and
   raising capital from debt and equity providers. He remains actively involved in the community
   donating his time to Coach youth sports and is currently the Treasurer ofPinnacle High Schools' Boys
   Soccer Team.

           Andre Sears-President, Business Development and Marketing

           Andre is a native of Las Vegas and has spent most of his professional career in the
   financial/investment field. Andre brings more than ten years offinancial expertise to EquLAlt. Prior to
   joining the team of professionals at CFS, he served as Vice President of Business Development for a
   local bank and as Private Client Manager for a private real estate investment company. Andre
   performed his imdergraduate studies at Boise State University and is a graduate of the Investment
   Banking Institute of California. Sears has gained financial experience in business planning and
   development, cormnercial real estate evaluation, customer service, sales, and marketing as well as
   financial goal implementation. Andre's career success can be directly attributed to his abihty to educate

   EquiAlt Fund PPM 6/17/11                            ,,
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 34 of 87 PageID 489




   his clients, help them clarify and prioritize their financial goals, implement a plan of action and then
   follow up with timely and effective ongoing client service. Mr. Sears is often a guest speaker for
   association and community groups on various financial topics.

           Andre's strong commitment to give back to his community is demonstrated through his
   volunteer activities. Mr. Sears currently serves on the Board of Tmstees for the Southem Nevada
   Leukemia and Lymphoma Society(LLS) where he is "Relentless in finding a cure..            In 2008, Mr.
   Sears served as Corporate Walk Chairman for the Southem Nevada Light the Night Walk for the LLS
   and has accepted the invitation to do so again in 2009. Andre also volimteers his time with the YMCA
   and Boys and Girls Clubs.

           Zolt Szorenyi-Business Development,Market Analysis

          President of Developers Marketing Solutions and a licensed real estate agent in Las Vegas
   since 1997, Zolt has been actively involved in selling residential and commercial real estate. His
   experience is ranging in Resale and New Construction Single Family and Attached products.
   Representing and Negotiating for Buyers and Sellers on private and corporate levels. Industrial and
   Multi Family Commercial products. From April of2004 to August of2006 he was the Chief Operating
   Officer of one of the largest Real Estate Marketing and Sales Firms in Las Vegas. During that time,
   Zolt was personally involved with the marketing and sales of over 20 developments in the Las Vegas
   area which totaled over 7,000 homes. Zolt formded Developers Marketing Solutions in 2006. He has
   put together a team of experienced professionals that includes speciahsts in market research and
   reporting, business development, marketing plans and budgeting, sales training and management,
   escrow management, project management and sales strategies through networks throughout the US.
   Since April of 2008, Zolt has laimched the Trustee Sale and Foreclosure acquisition department.
   Annually, Developers Marketing Solutions finds and purchases 300-400 homes for individtral
   investor's purchases.

           Jim McMillan,MBA-Business Development,Investment Research

            Vice President of Developers Marketing Solutions and a graduate fi-om the University of
   Nevada Las Vegas with a Masters Degree in Business and a Bachelors Degree fi-om Brigham Young
   University and as a hcensed real estate agent in Las Vegas since 2004,Jim has analyzed and researched
   mirltiple properties for real estate business development. He has worked on dozens of communities
   over the years that go imder his microscopic process which includes product analysis; project
   development and analysis; market trends, research and reporting; database creation and
   implementation. Currently with the Trustee Sales, Jim is instrumental in analyzing and researching
   each property as well as title research in finding the best investment opportunities for our iuvestors.

           Marc Cardwell-Business Strategy and Development

           While attending the University of Southem California Mr. Cardwell worked full time as an
   Equities Analyst for investment bank Van Kasper and Company (since acquired by WeUs Fargo) and
   merchant banker W.E. Meyers. Upon completing his B.S. in Finance he went to work for The Dewey
   Consulting Group where he rose to Vice President and co-managed both The Conti Mortgage
   Securitization Conduit, as well as the Southem Pacific Ftmding Securitization Conduit. While there he

   EquiAIt Fund PPM 6/17/11                            io
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 35 of 87 PageID 490




   also specialized in Mergers and Acquisitions of Sub Prime mortgage companies, and completed six
   deals on behalf of its clients. He then founded American Lending Group which was profitably sold in
   2002, but remained as a part-time consultant rmtil 2004. He also has consulted to various public and
   private mortgage banks, brokerages and hard money lenders in the areas of: risk analysis, secondary
   marketing, mergers and acquisitions, and converting mortgage brokers into bankers. In particular he
   consulted exclusively to a pubhc REIT that specialized in hard money lending for a period of two
   years, where he helped them create new guidelines and refined risk based pricing as well as
   estabhshing a new subprime barrking division. In addition to his involvement in the mortgage industry
   he owns a check cashing store, a smog test shop,and has developed residential properties.

           CONFLICTS OF INTEREST

            The Company is subject to various existing and/or potential conflicts of interest arising out of
   its relationship with the Manager and/or its affiliates. These conflicts may involve:

           (a)     Allocation of Manager's Activities. The Manager and/or its affiliates serve and may
   serve in such capacity in other limited partnerships, limited Uability companies, corporations or entities
   which will compete with the activities of the Company. The Manager and/or its affiliates may have
   conflicts of interest in allocating management, time, services and functions between other lirmted
   partnerships or ventures and this Company as well as any future limited partnerships or limited liability
   companies. The Manager believes that, together with its affihates and any employees or agents which
   may be retained in the future, it has sufficient staffto be fully capable ofdischarging its responsibihties
   to this Company and any other present or future limited partnerships, limited liabihty companies,
   corporations or entities. (See"THE MANAGER.")

           The Agreement provides that no contract, action or transaction is void or voidable with respect
   to the Company because it is between or affects the Company and one or more of its Members,
   managers, or officers or because it is between or affects the Company and any other person in which
   one or more of its Members, managers or officers are Members, managers, directors, trustees, or
   officers or have financial or personal interest, or because one or more interested Members, managers or
   officers participate in or vote at the meeting that authorizes the contracts, action, or transaction,
   provided certain circumstances apply.

         (b)     Compensation to Manager and Class B Member. This Offering involves substantial
   compensation and benefits to the Manager and other affiliates.

           The Manager beheves that the fees that the Company intends to pay are reasonable, in light of
   the tasks and risks undertaken, and will result in substantial benefits to the Company,its member(s)and
   its Debenture holders.

          (c)     Lack of Independent Counsel. The prospective Investors and the Company have not
   had separate legal counsel in connection with the formation of the Company, the acquisition of the
   Property and the offering ofthe Securities; Investors should seek their own independent coimsel.

           (d)      Liabilitv of Members and Managers. Apphcable state law and the Agreement provide
   that the debts, obligations and liabihties of the Company, however or wherever arisen or derived, shall

   EquiAIt Fund PPM 6/17/11                             ^o
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 36 of 87 PageID 491




    be solely those of the Company, and no Member of the Company shall be personally liable for the
    same to third parties solely by reason of his or her status as a Member, and that the failure of the
    Company to observe any formahties or requirements relating to the exercise of its powers or
    management ofits business or affairs shall not be groimds for imposing personal habihty on Members
    for habUities or obhgations ofthe Company.

            STANDARD OF CARE;INDEMNIFICATION

            1.       Standard of Care of Manager. Nevada law provides that a manager of a limited
    habihty company shall perform his duties as a manager in good faith, in a manner he reasonably
    beheves to be in or not opposed to the best interests of the Company, and with the care that an
    ordinarily pradent person in a smular position would use under similar circumstances. This is in
   addition to the several duhes and obhgations of and limitations on the Manager as set forth in the
   Agreement. To impose habihty on a manager, however, it must be shown by clear and convincing
   evidence that the standard ofcare was not met by the Manager.
   It should be noted that the cost oflihgation against the Manager for enforcement ofthe standard ofcare
    may be prohibitively high and that any judgment obtained may not be collectible since the Manager is
   not bonded and any judgment exceeding its net worth may not be coUectible. An investment decision
   should be based on the judgment of an Investor as to the investment factors described in this
   Memorandum rather than reliance upon the value ofthe right to bring legal actions against or to control
   the activities ofthe Manager.

   Notwithstanding the standards of care obligations, the Manager has broad discretionary power under
   the terms of the Operating Agreement and rmder apphcable state law to manage the affairs of the
   Company with the assistance, if desirable, of consultants or others retained for the accormt of the
   Company or the Manager. Generally, actions taken by the Manager are not subject to vote or review
   by the Members,except to the limited extent provided in the Agreement.

           2.      Indemnification. The Agreement provides that the Company may,to the fullest extent
   not prohibited by the Agreement or any provisions of apphcable law indemnify the Manager and/or
   Project Manager against any and all costs and expenses (including amounts paid in settlement, and
   other disbursements) actually and reasonably incurred by or imposed upon such person in connection
   with any action, suit, investigation or proceeding (or any claim or other matter therein), whether civil,
   criminal, administrative or otherwise iu nature, including any settlements thereof or any appeal therein,
   with respect to which the Manager is named or otherwise becomes or is threatened to be made a party
   by reason of being or at any time having been the Manager of the Company or, at the direction or
   request ofthe Company,a manager, director, trustee, officer, employee, or agent ofor fiduciary for any
   other limited liabihty company,corporation, partnership, trust, venture, or other entity or enterprise.

   Because there are provisions in the Agreement for indemnification of the Manager, purchasers of
   Securities may have a more limited right of action than they would have absent such provision in the
   Agreement. Insofar as indemnification for habihties arising out of the Act may not be provided to
   directors, officers and controlling persons pursuant to the foregoing, or otherwise, the Manager has
   been advised that in the opinion of the U.S. Securities and Exchange Commission, such
   indemnification is contrary to pubhc pohcy and is, therefore,imenforceable.

   EquiAlt Fund PPM 6/17/11                            14
   VGl 164167v2 04/26/13
Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 37 of 87 PageID 492




           RESTRICTIONS ON TRANSFER

           The Securities have not been registered under the Act. The Securities are being offered and
   will be sold in the absence of any registration under the Act, by reason of an exemption under Section
   4(2)and/or Regulation D promulgated under the Act. The availability ofsuch exemption is dependent,
   in part, upon the "investment intent" ofeach Investor and will not be available ifany Investor purchases
   a Debenture with a view toward its distribution. Accordingly, each Investor will be required to
   acknowledge that his purchase is being made for investment, for his own record and beneficial account,
   and without any view to the distribution thereof. A Debenture may not be resold by a Member unless
   and vmtil it is subsequently registered under the Act and appUcable state securities laws or unless
   appropriate exemptions from registration are available.

           Investors have not been, and will not be, granted the right to require the registration of the
   Securities under the Act and applicable state securities laws. Moreover, the Company has no intention
   to register the Securities under federal securities laws (or to take any action to make exemptions from
   registration on resale or transfer available to the Investors) and, in view ofthe nature ofthe transaction,
   it is highly unlikely that there will be any such registration (or such action taken) at any time in the
   future. Accordingly, an Investor must hear the economic risk of an investment in a Debenture for an
   indefinite period oftime.




   EquiAlt Fund PPM 6/17/11
   VGl 164167v2 04/26/13
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 38 of 87 PageID 493




                                  PRIVATE PLACEMENT MEMORANDUM

                                        EQUTALT FUND,LLC




                                                                      EXHIBIT
                                                                                ~~
           EquiAlt Fund LLC.




FOIA Confidential Treatment Requested                                      RA00000001
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 39 of 87 PageID 494




                                     PRIVATE PLACEMENT MEMORANDUM

                                                EQUTALT FUND,LLC

                                                      $100,000,000

                                                  12%DEBENTURES

                                          MINIMUM PURCHASE: $25,000

                  EQUTALT FiJND, LLC, a Nevada lnnited liability company (the "Company"), organized
           under the Nevada Limited Liability Company Act, hereby offers (the "Offering"), by and through its
           Manager, up to One Hundred Million Dollars ($100,000,000)in 12%Debentures(the "Securities") of
           the Company. EQUTALT,LLC, a Nevada limited liability company, is the Manager (the "Manager")
           ofthe Company. The securities referred to herein are being offered on a best efforts basis to residents
           ofArizona, California, Florida and Nevada,and maybe offered in other states.

                  DATE OF THIS PRNATE PLACEMENT MEMORANDiJM: June 20,2011

                INVESTMENT IN THE SECURITIES 1NVOLUES A HIGH DEGREE OF RISK.
           INVESTORS WII.,L BE REQUIRED TO REPRESENT THAT TIDY ARE FAMII,IAR WITH AND
           UNDERSTAND TIC TERMS OF 'TIC OFFERING (SEE "RISK FACTORS," "CONFLICTS OF
           INTEREST"AND "COMPENSATION AND FEES TO TIC MANAGER AND AFFILIATES.").

                   THE SECURITIES HAVE NOT BEEN REGISTERED WITH NOR APPROVED OR
           DISAPPROVED BY TIC iJrTITED STATES SECURITIES AND EXCHANGE CONIlVIISSION
          ("COMNIISSION") NOR HAS 'TIC CONIMISSION PASSED UPON TIC ACCURACY OR
           ADEQUACY OF THIS MEMORANDUM. ANY REPRESENTATION TO'TIC CONTRARY IS A
           CRIlVIII~TTAI,OFFENSE.

                THIS OFFERING HAS NOT BEEN APPROVED OR DISAPPROVED UNDER
           APPLICABLE STATE SECURITIES LAWS, BY THE SECURITIES DIVISION OF
           CORPORATIONS, SECURITIES REGULATION DIVISION ("DMSION"), NOR HAS TIC
           DIVISION REVIEWED OR PASSED UPON TI-~ ACCURACY OF THIS OFFERING. ANY
           REPRESENTATION TO'THE CONTRARY MAY BE A CRIlVIINAL OFFENSE.

                DURING THE COURSE OF THE OFFERING AND PRIOR TO SALE, EACH OFFEREE
           OF THE SECURITIES AND HIS ADVISORS)ARE INVITED TO ASK QUESTIONS OF AND
           OBTAIN ADDITIONAL INFORMATION FROM TIC MANAGER CONCERNING THE TERMS
           AND CONDITIONS OF T~-~ OFFERING,THE COMPANY,1~ DEBT TO BE OWED BY TIC
           COMPANY AND ANY OTHER RELEVANT MATTERS(Il~TCLUDING, BUT NOT LIMITED TO,
           ADDITIONAL INFORMATION TO VERIFY TIC ACCURACY OF THE INFORMATION SET
           FORTH HEREII~,TO THE EXTENT TI-~ MANAGER POSSESSES SUCH INFORMATION OR



           EquiAlt Fund LLC                                   1



FOIA Confidential Treatment Requested                                                                            RA00000002
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 40 of 87 PageID 495




           CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE. OFFEREES OR
           ADVISORS HAVII~G QUESTIONS OR DESIItING ADDITIONAL INFORMATION SHOULD
           CONTACT THE MANAGER.

                THIS MEMORANDUM DOES NOT CONTAIN AN UNTRUE STATEMENT OF A
           MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
           STATEMENTS MADE,IN LIGHT OF THE CIRCUMSTANCES UNDER VVIIICH THEY WERE
           MADE,NOT MISLEADING. IT CONTAINS A FAIR SUNIMARY OF THE MATERIAL TERMS
           OF DOCUMENTS PURPORTED TO BE SU]VIMARIZED HEREIN. THIS MEMORANDUM
           CONTAINS SUMMARIES OF CERTAIN DOCUMENTS, THAT ARE BELIEVED TO BE
           ACCURATE,BUT REFERENCE IS HEREBY MADE TO TIC ACTUAL DOCUMENTS,COPIES
           OF WHICH ARE ATTACHED HERETO OR ARE AVAILABLE AT THE OFFICE OF THE
           MANAGER, FOR COMPLETE INFORMATION CONCERNING THE RIGHTS AND
           OBLIGATIONS OF THE PARTIES HERETO. ALL SUCH Si:fMMARIES ARE QUALIFIED IN
           TI~IR ENTIltETY BY THIS REFERENCE,AND NOTHING IN THIS MEMORANDUM SHALL
           EXTEND 'TIC LIABILITY UNDER ANY SUCH DOCUMENTS OF ANY OF THE PARTIES
           HERETO. ALL DOCUMENTS RELATING TO THE OFFERING WII,L BE MADE AVAILABLE
           TO TIC OFFEREE NAMED BELOW AND/OR HIS ADVISORS)UPON REQUEST.

                 TIC OFFERING CAN BE WITHDRAWN AT ANY TIME BEFORE CONSUNIMATION
           AND IS SPECIFICALLY MADE SUBJECT TO THE CONDITIONS DESCRIBED IN THIS
           MEMORANDUM.      IN CONNECTION WITH THE OFFERING AND SALE OF TT-IE
           SECURITIES, TIC MANAGER RESERVES Tf~ RIGHT, IN ITS SOLE DISCRETION, TO
           REJECT ANY SUBSCRIl'TION IN WHOLE OR IN PART OR TO ALLOT TO ANY
           PROSPECTIVE INVESTOR LESS THAN THE SECURITIES SUBSCRIBED FOR BY SUCH
           PROSPECTIVE INVESTOR.

                 SINCE TI-~RE ARE SUBSTANTIAL RESTRICTIONS ON TF~ TRANSFERABILITY OF
           TIC SECURITIES,EACH OFFEREE MUST ASSUME THAT HE WII.,L BEAR TI-IE ECONOMIC
           RISK OF HIS INVESTMENT FOR AN INDEFII~IITE PERIOD. THE SECURITIES MAY NOT BE
           TRANSFERRED WITHOUT TIC PRIOR WRITTEN CONSENT OF THE REMAINING
           MEMBERS. IN ADDITION, SECURITIES ARE NOT REGISTERED FOR SALE TO TIC
           PUBLIC UNDER TI-~ SECURIT'IES ACT OF 1933 OR TIC SECURITIES LAWS OF ANY
           STATE AND THE SECURITIES MAYBE SOLD,TRANSFERRED OR OTHERWISE DISPOSED
           OF BY AN INVESTOR ONLY IF, AMONG OTI~R THINGS, TIC SECURITIES ARE
           REGISTERED OR,IN TIC OPII~IION OF COUNSEL TO T'HE COMPANY,REGISTRATION IS
           NOT REQUIRED UNDER SUCH LAWS.

                THIS MEMORANDUM HAS BEEN PREPARED SOLELY FOR THE USE OF PERSONS
           WHO MAY WANT TO PURCHASE SECURITIES AND DELIVERY THEREOF CONSTITUTES
           AN OFFER ONLY IF THE NAME OF AN OFFEREE APPEARS IN TIC APPROPRIATE SPACE
           PROVIDED BELOW AND IF TIC PERSON SO NAMED MEETS THE SUITABILITY
           STANDARDS SET FORTH UNDER "QUALIFICATION OF INVESTORS."             ANY


           EquiAlt Fund LLC                      li



FOIA Confidential Treatment Requested                                                 RA00000003
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 41 of 87 PageID 496




           DISTRIBUTION OF THIS MEMORANDUM TO ANY PERSON OTHER THAN TI-~ OFFEREE
           NAMED BELOW (OR TO THOSE INDNIDUALS WHOM HE RETAINS TO ADVISE HIM
           WITH RESPECT THERETO) IS UNAUTHORIZED AND ANY REPRODUCTION OF THIS
           MEMORANDUM IN WHOLE OR IN PART, OR TIC DIViJLGENCE OF ANY OF ITS
           CONTENTS, WITHOUT TIC PRIOR WRITTEN CONSENT OF TIC MANAGER, IS
           PROHIBITED.

                 NO REPRESENTATIONS OR WARRANTIES OF ANY KIND ARE INTENDED TO BE
           MADE IN THIS MEMORANDUM OR SHOULD BE INFERRED THEREFROM WITH
           RESPECT TO TIC ECONOMIC RETURN OR'TIC TAX TREATMENT VVIIICH MAY ACCRUE
           TO THE INVESTOR. NO ASSURANCE CAN BE GIVEN THAT EXISTIl~TG TAX LAWS WII,L
           NOT BE CHANGED OR INTERPRETED ADVERSELY,EITHER OF WHICH MAY DENY THE
           INVESTOILS ALL OR A PORTION OF TIC TAX TREATMENT CONSIDERED HEREIN.
           PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS
           MEMORANDUM AS LEGAL,TAX OR INVESTMENT ADVICE. EACH INVESTOR SHOULD
           CONSULT HIS OWN ATTORNEY, ACCOUNTANT AND O'TI~R ADVISORS AS TO LEGAL,
           TAX AND RELATED MATTERS CONCERNING A PURCHASE BY HIM OF A DEBENTURE.

                NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM WII.,L OR
           MAY BE EMPLOYED IN THE OFFERING EXCEPT FOR THIS MEMORANDUM AND
           STATEMENTS CONTAINED OR DOCUMENTS Si;m✓IMARIZED HEREIN. NO PERSON HAS
           BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS, OR GIVE ANY INFORMATION,
           WITH RESPECT TO 'TIC SECURITIES, EXCEPT FOR INFORMATION CONTAINED OR
           REFERRED TO HEREIN.




            Name of Offeree:                        Memorandum Number:




                                               ii
           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                              RA00000004
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 42 of 87 PageID 497




                                                             TABLE OF CONTENTS

           QUALIFICATION OF INVESTORS .............................................................................................1
           GLOSSARY OF TERMS ................................................................................................................1
           SUMMARY OF THE OFFERING .................................................................................................2
           THE OFFERING .............................................................................................................................5
           METHOD OF DISTRIBUTION .....................................................................................................5
           RISK AND OTHER IMPORTANT FACTORS ..............................................................................5
           SOURCES AND USES OF FUNDS...............................................................................................9
           PROJECTED SOURCES AND USES OF CASH ..........................................................................9
           COMPENSATION AND FEES TO THE MANAGER ................................................................10
           THE PROJECT..............................................................................................................................10
           MANAGEMENT OF THE PROJECT..........................................................................................10
           COMPANY INVESTMENT OBJECTIVES AND POLICIES.....................................................10
           COMPETITION ............................................................................................................................10
           CONFLICTS OF INTEREST .......................................................................................................13
           STANDARD OF CARE;INDEMNIFICATION .........................................................................14
           RESTRICTIONS ON TRANSFER...............................................................................................15
           EXHIBIT A

           FORM OF DEBENTURE ...............................................................................................................1




           EquiAlt Fund LLC                                                      1~



FOIA Confidential Treatment Requested                                                                                                                    RA00000005
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 43 of 87 PageID 498




                   These securities are offered subject to (a) prior sale,(b) approval of counsel,(c) the right to
           ternunate the offer without prior notice or to reject any subscription, and(d)certain other conditions.

                  QUALIFICATION OFINVESTORS

                  Each Debenture requires a minimum investment of$25,000, provided, however, the Company
           reserves the right to accept subscriprions for a lesser amount. Additional investment may be made in
           increments of$5,000.

                   Investment in the Securities offered hereby involves risk and is suitable only for persons of
           financial means who have provided for liquidity in their other investments. No Securities will be sold
           to Investors who will not warrant and represent to the Company and the Manager (and unless the
           Manager shall have reasonable grounds to believe) that such offeree has such lrnowledge and expertise
           in financial and business matters, is capable of evaluating the merits and risks of the prospective
           investment and is able to bear the economic risks of the investment, or alternatively, that such
           Investor's legal or financial representative has such knowledge and expertise about financial and
           business matters and is capable of evaluating the merits and risks of the inveshnent together with the
           Investor having the ability to bear the economic risks of the investment. In either case, the Investor
           must also warrant and represent to the Company and the Manager that he is acquiring the Securities for
           his own account.

                   Each Investor must satisfy the Manager that the Investor can bear a total loss ofhis investment.
           Each Investor will be required to represent that he is acquiring the Securities being purchased by him
           for investment and for his own account, and not with a view to resale or distribution. Resale of the
           Securities is subject to extensive restrictions (see "SUMMARY OF TIC OFFERIlVG"). It is not
           expected that any public market for the resale ofthe Securities will develop.

                   GLOSSARY OF TERMS

                  "Act"-the Securities Act of 1933,as amended.

                  "Affiliate" - (i) any person directly or indirectly controlling, controlled by or under common
           control with another person,(ri) a person owning or controlling 10% or more ofthe outstanding voting
           securities ofsuch other person,(iii) any officer, director, partner or employee ofsuch person and (iv)if
           such other person is an officer, director, partner or employee, any company for which such person acts
           in any such capacity.

                  "Agreement" -the Operating Agreement ofthe Company, as such may be amended from time
           to time.

                   "Debenture" -the 12°/a Debentures offered to Investors herein.

                  "Manager" -this Company's Manager: EQUTALT,LLC or its successors) as determined by
           the Agreement.


           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                RA00000006
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 44 of 87 PageID 499




                  "Memorandum"-this Private Placement Memorandum.

                   "Company" -this limited liability company: EQiJIALT FUND, LLC, a Nevada limited
           liability company.

                  "Investor(s)" — prospecrive purchasers ofDebentures in the Company.

                  "Project' -the proposed business of the Company (i.e., acquiring, improving and/or selling
           distressed real property).

                  "Reserves" -all reserves established by the Manager in its sole discretion for the Company's
           purposes, including, but not limited to, operating expenses and other working capital needs, liabilities,
           and taxes.

                   SUMMARY OF THE OFFERING

                   This summary ofcertain provisions ofthe Memorandum is intended only for a quick reference
           and is not intended to be complete. This Memorandum describes in detail numerous aspects of the
           transacrion which are material to Investors, including those summarized below, and this Memorandum
           and the accompanying Exhibits must be read in their entirety by reference to the full text of this
           Memorandum and the underlying documents.

                   The Offering.

                   The Memorandum describes an offering (the "Offering") to prospective Investors of 12%
           Debentures issued by EQLJIALT FUND,LLC, a limited liability company formed under the laws of
           the State ofNevada.

                   The Company.

                   EQUTALT FUND,LLC (the "Company"), a Nevada limited liability company, was formed as
           of May 23, 2011, when its Articles of Organization were filed with the Nevada Secretary of State's
           Office pursuant to the Nevada Limited Liability Company Act as adopted by the State ofNevada. The
           office ofthe Company is located at 10161 Park Run Drive, Suite 150,Las Vegas,Nevada 89145.

                   The Manama

                 The Manager of the Company is EQUTALT, LLC, a Nevada limited liability company (See
           "TIC MANAGERS").

                   Purpose ofthe Offering

                  The purpose of this Offering is to secure capital in order to enable the Company to purchase,
           improve,lease and/or dispose of distressed real property, enter into opportunistic loan transactions and/



           EquiAlt Fund LLC                                    2



FOIA Confidential Treatment Requested                                                                              RA00000007
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 45 of 87 PageID 500




           or engage in other ventures. (See "MANAGEMENT OF THE COMPANY" and "INVESTMENT
           OBJECTIVES".)

                   Investment Objectives.

                   The primary investment objective of the Company shall be to purchase and sell single family
           properties in certain distressed real estate markets in the U.S. and participate in opporhuiistic lending in
           the U.S.

                   Securities Beim Offered.

                    Ar► aggregate of up to $100 million in 12%Debentures of the Company are being offered. The
           Securities shall be offered on a best efforts basis scheduled to close on or before December 31, 2011.
           The minimum subscription accepted by the Company will be for $25,000, and additional investment
           maybe made in increments of $5,000. (See "Allocation of Benefits" below.) Under no circumstances
           will the Company admit more than thirty-five (35) non-accredited Investors as computed under Rule
           501 of Regulation D promulgated under the Act. The Offering will terminate on a date to be
           determined by the Manager on or prior to December 31, 2011, provided the Manager shall have the
           right to extend the Offering indefuutely.

                   Selling Agent•

                   Securities are being offered directly through the Company. No commissions of any kind will
           be paid to selling agents or brokers.

                   The purchase price is payable by Investors in full by cash.

                   Risk Factors.

                   The purchase of Securities involves a high degree of risk to the Investor including certain risks
           relating to regulatory, operating, tax and investment matters. (See "RISK FACTORS.'

                   Allocation of Benefits.

                   a)       Profits, Losses andNet Cash Flow.

                   The Company does not anricipate substantial profits, losses or Net Cash Flow until assets are
           sold.

                   b)       Net Proceeds from Refinancing, Sale or upon Ternvnation of the Company.

                  In the event that the Company disposes of substantially all of its assets, the Company shall be
           obligated to satisfy all of its debts, including without limitation the Debentures, prior to any distriburion
           of cash to its members.




           EquiAlt Fund LLC                                      3



FOIA Confidential Treatment Requested                                                                                     RA00000008
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 46 of 87 PageID 501




                  Management ofthe Project.

                 The Project will be managed by the Company through EQUTALT, LLC, the Company's
           Manager.

                  Compensation and Fees to Manama

                  The Manager will receive Management Fees as set forth in the Operating Agreement and
           described more fully below. (See "COMPENSATION AND FEES TO MANAGER AND


                  No Tax Ruling.

                   The Company will not seek a ruling from the Internal Revenue Service (the "IRS") as to any
           aspects ofthe Offering and will rely on the opinion ofthe Manager and its legal counsel with respect to
           its classification as a limited liability company for Federal income tax purposes. (See "RISK
           FACTORS - TAX RISKS.")

                   Management and Control ofthe Company.

                 The Manager will be responsible for the management and control ofthe Company. EQiJIALT,
           LLC will serve as the initial Manager.

                   Distributions to Investors.

                   The Manager does not anticipate cash distributions from operations of the Company. (See
           "SOURCES AND USES OF FUNDS.") Each Investor will receive payments pursuant to the terms of
           the Debentures.

                   Status ofInvestor.

                 Each Investor will be a creditor of the Company pursuant to the terms of the Debenture (See
           ~~EXHIBTT A.")

                   Further Invesri a

                    Statements contained in this Stunmary or elsewhere in the Private Placement Memorandum as
           to the contents ofthe other offering documents are not necessarily complete and each such statement is
           deemed to be qualified and amplified in all respects by the provisions of such agreements and
           documents, copies of which are either attached hereto or are available upon reasonable notice for
           examinarion by offerees, or their duly authorized representatives, at the office ofthe Manager, located
           at 10161 Park Run Drive, Suite 150, Las Vegas, Nevada 89145. Each offeree and his business and/or
           tax advisors are urged to examine all agreements and documents.




           EquiAlt Fund LLC                                   4



FOIA Confidential Treatment Requested                                                                                RA00000009
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 47 of 87 PageID 502




                   THE OFFERING

                   While this Offering is made to various parties, it is not a registered offering under Federal
           securities laws. This Offering is being made pursuant to the private offering exemption of Section 4(2)
           ofthe Act and/or Regulation D promulgated under the Act. This Offering is also being made in strict
           compliance with the applicable state securities laws. Each Investor must represent that he is acquiring
           his Debenture ("Securiries") for investment purposes only and not with a view to resale or distribution.
           All Securities are offered subject to prior sale, when, as and if issued, and subject to the right of the
           Manager to reject any subscription in whole or in part. The Company will only sell Securities to
           persons meeting its suitability standards, which the Company's Manager may determine in its sole and
           absolute discretion.

                   METHOD OF DISTRIBUTION

                  Phis Private Placement Memorandum s~unmarizes a proposed transaction in which Investors
           will be entitled to hold a Debenture issued by EQUTALT FUND, LLC, a Nevada limited liability
           company.

                   The pwpose of this Offering is to raise monies to enable the Company to purchase distressed
           real property and either derive rental income therefrom or dispose ofthe property for a profit.

                   Distribution ofSecurities.

                   These securities are being offered through the Company. There is no firm commitment for the
           purchase of any Securities. Sales of the Securities may be made to residents of Arizona, California,
           Florida and Nevada, and possibly in other jurisdictions, all in compliance with the laws of each
           jurisdiction.

                   RISK AND OTHER IMPORTANT FACTORS

                  Investment herein involves substantial risks. Investors should consider the risks mentioned
           elsewhere in this Private Placement Memorandum as well as the following matters:

                   Tax Risks.

                   A summary of Federal income tax provisions is included in this Memorandum. No
           representation or warranty of any kind is made by the Manager,the Company,counsel to the Manager
           or the Company with respect to any tax consequences relating to the Company, or the allocation of
           taxable income or loss set forth in this Memorandum and each Investor should seek his own ta~c advice
           concerning the purchase ofa Debenture.

                   1.     Suitability ofthe Investment to the Investar. It is expected that the Debenture will yield
           taxable income to its Investors.




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                              RA00000010
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 48 of 87 PageID 503




                  2.      Federal Income Tax Risks.

                           a.       Necessity of Obtaining Professional Advice. THERE IS NO GENERAL
          EXPLANATION OF THE FEDERAL INCOME TAX ASPECTS OF INVESTMENT IN T'HE
          COMPANY CONTAII~IED IN THIS MEMORANDUM,AND ACCORDINGLY,EACH INVESTOR
          IS URGED TO CONSULT SUCH INVESTOR'S OWN TAX INVESTMENT AND LEGAL
          ADVISORS WITH RESPECT TO SUCH MATTERS AND WITH RESPECT TO THE
          ADVISABILITY OF INVESTII~TG IN TIC COMPANY. The income tax consequences of an
          investment in the Company are complex, subject to varying interpretations, and may vary significantly
          between Investors depending upon such personal factors such as sources of income, investment
          portfolios and other tax considerations. A Prospective Investor should consider with his professional
          advisors the taac effects of his becoming a Debenture holder. Each Investor should, at his own expense,
          retain, consult with and rely on his own advisors with respect to the tax effects of his investment in the
          Company. In addition to considering the federal income tax consequences, each Investor should also
          consider with his own advisors the state and local tax consequences ofan investment in the Company.

           No representations are made as to any federal, state or local tax consequences resulting from an
           investment in the Company, and no assurances are given that any deduction or other federal income tax
           benefits will be available to Members in the Company in the current or future years.

                           b.      Company Tax Status. Although the Manager believes that the Company will
           be treated as a partnership for federal income tax purposes, such treatment cannot be assured. The
           Manager reserves the right to convert the Company to a corporarion if it is in the best interests ofthe
           Company to do so.

                           c.      Tax Law Changes. The existence and amount of particular credits and
           deductions, if any, claimed by the Company may depend upon various determinations and allocations,
           characterizations of payments, and other matters which are subject to potential controversy on factual
           as well as legal grounds. Changes in the Code and official interpretations thereof after the date of this
           Memorandum may eliminate or reduce any perceived tax benefits from an investment in the Securities.
           There can be no assurance that regularions having an adverse effect on the creditors will not be issued
           in the future and enforced by the courts. Any modificarion or change in the Code or the regulations
           promulgated thereunder, or any judicial decision, could be applied retroactively to any investment in
           the Company. In view ofthis uncertainty, Investors are urged to consider ongoing developments in this
           area and consult their advisors concerning the effects of such developments on an investment in the
           Company in light oftheir own personal tax situations.

                           d.     Absence of Ruling or Opinion. The Company will not seek a ruling from the
           IltS or an opinion ofcounsel with respect to any tax matters described in this Memorandum.




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                  RA00000011
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 49 of 87 PageID 504




                   Operating Risks.

                   1.Risk of Interpretation of Real Estate Documents and Agreements. There are certain risks in
           connection with any real estate acquisition resulting from the drafting and subsequent interpretation of
           mortgages, deeds, leases, purchase agreements, management contracts, et cetera. Any documents
           describing the Property or the legal relations thereto could be subject to various interpretations and
           potential disputes. While legal counsel will review certain legal documents, it is impossible to prevent
           and be secured against such various differing interpretations.

                   2.Risks of Real Estate Ownership. Real estate is not readily marketable. It is fixed in location
           and is subject to adverse social and economic changes and uses. Carrying costs may increase beyond
           the levels sustainable.

                   3.Results of Operations -Possible Operating Deficits. This Memorandum and the attached
           Financial Projecrions are based upon projected results which maybe greater than results obtained from
           actual operations. Actual results may differ adversely for a number of reasons; including, but not
           limited to, the possibility of increases in entitlement costs, losses due to structural-related deficiencies
           and real estate taxes, which cannot be fitlly recovered through increased property values and other
           revenues, softness in the demand for land due to changing socio-economic conditions in the area in
           which the Property is located and competition among other real estate development projects in the area.

                  Following the Offering, the Company may be subject to rising operating costs, although the
           Company does not anticipate significant operating costs. (See "FINANCIAL PROJECTIONS -
           SOURCES AND USES OF CASH".) However, there is no assurance that these funds will be
           adequate. Additional capital may be raised by the Company.

                  4.Risk of Financing and Potential Foreclosure on Mort e~ Loan• A mortgage loan may be
           secured by the Property. The risk offoreclosure can arise from,among other things, the failure by the
           Company to meet any ofthe other various condirions existing in the mortgage loan documents.

                   Payment of principal and interest on the mortgage loan will be due on a monthly basis. It is
           anticipated that these payments will be met by the Company from its initial capital and revenue
           sources. No assurance can be given that the funds generated by the initial capital or revenue will be
           sufficient to meet the monthly payments.

                  S.Risk of Failure to Obtain Loan. Although the Company does not intend to secure a loan to
           purchase the Property, such a loan could be secured by the Property. In the event of a default on the
           loan,the lender could foreclose upon the Properly.

                   6.Dependence Upon Issuer. The Manager has full discretion in the management ofthe Project
           and in the management and control of the affairs of the Company, including the authority to sell less
           than all or substantially all of the Company's assets for whatever consideration it deems appropriate.
           Except upon the sale of all or substanrially all of the Company's assets, the sale ofsuch assets will not




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                     RA00000012
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 50 of 87 PageID 505




           result in the dissolution ofthe Company. The sale of all or substantially all ofthe Company's interests
           in the Property will result in the dissolution ofthe Company.

                  The success of the operations of the Company will be dependent in large measure on the
           judgment and ability ofthe Manager.

                   7.Dependability ofAssumptions. The description ofthe contemplated results ofthe operations
           of the Company described in this Memorandum are based on various assumptions concerning many
           facts over which the Company has no control, including, without limitation:

                         (a)      The continuing advantages of certain provisions of the Federal Income Tax
                   laws and ofcertain local tax laws; and

                         (b)       The management capabilities ofthe Manager.

                   8.Conflicts of Interest. The Manager and its affiliates are not required to devote themselves
           exclusively to the affairs ofthe Company. Further, the Manager and its affiliates may own real estate in
           the same market as the Property. The Manager and its affiliates may have a conflict of interest in the
           ownership ofthese other properties and in allocating management, services and functions between this
           Company and their other present and future interests. The Manager and its affiliates believe that they
           have sufficient time and staff to be fully capable of discharging their responsibilities to the Company
           and to any other present or future activities.

                   9.Limited Transferability. The Securities have not been registered under the Act, or under the
           securities laws of any state, but are being offered and sold in reliance upon exemptions from
           registration thereunder, including the exemptions from federal registration contained in Section 4(2) of
           the Act and/or Regulation D,Rule 506 promulgated thereunder. As a consequence ofthe restrictions on
           subsequent transfer imposed by these exemptions, the Securities may not be subsequently sold,
           assigned, conveyed, pledged, hypothecated or otherwise transferred by the holder thereof, whether or
           not for consideration, except in compliance with the Act and applicable state securities laws. There will
           be no public market for the Securities following termination ofthis Offering and it is not expected that
           a public market for the Securities will ever develop.

                  lO.Companv's Redemption Option. The Company has the legal right, but not the obligarion, to
           repurchase the Debentures prior to their maturity date.

                  11.Mana~ement Decisions. The Manager is vested with the exclusive authority as to the
           management and conduct of the business and affairs of the Company. The success of the Company
           depends,to a large extent, upon the management decisions made by the Manager.

                   12.    Best Efforts Offering. The Company will utilize proceeds ofthe Offering as and when
           received. No escrow account has been established for this Offering.




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                RA00000013
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 51 of 87 PageID 506




           CONSULT YOUR OWN ATTORNEY, ACCOUNTANT AND/OR FINANCIAL CONSULTANT
           FOR AN EVALUATION OF THE MERIT OF AND THE RISKS INHERENT IN THIS
           INVESTMENT. EACH PROSPECTIVE INVESTOR IS RESPONSIBLE FOR ANY FEES OR
           CHARGES INCURRED IN CONNECTION WITH SUCH AN EVALUATION.

                  SOURCES AND USES OF FUNDS

                  The Company is offering up to Fifty Million Dollars in Debentures.

                  The funds received will be used to purchase, own,improve and/or sell real property.

                  PROJECTED SOURCES AND USES OF CASH

                  The Company's sources and uses of capital are set forth below:

                              SOURCES:


                                  Debentures:
                                  TOTAL SOURCES:                                   $100,000,000.00

                              USES:


                                  Investment in Property                                $95,000,000
                                  Accounting and Tax Preparation                       $550, o00. o0
                                  Legal Costs                                          S25o,000. o0
                                  Investor Relations and Communications             S2,500, o00.o0
                                  Expenses
                                  Marketing and Sponsorship Event Fees                 S200, o00.o0
                                  Miscellaneous Expenses and Reserves               S 1,500, o00.o0
                                  TOTAL USES:                                       S1oo,000, o00



                  Pursuant to this Offering, the Company is raising debt financing of up to $100,000,000. It is
           not anticipated that the Company will require additional capital beyond that mentioned above.
           However, if additional capital is needed, the Manager may seek additional capital through means
           deternuned by it.

                   Because any projection of the future is subject to uncertainties, actual results could vary
           significantly from those estimated. All uses ofproceeds are estimated and subject to change.




           EquiAlt Fund LLC                                  D


FOIA Confidential Treatment Requested                                                                         RA00000014
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 52 of 87 PageID 507




                   COMPENSATION AND FEES TO THE MANAGER

                    The Manager shall be exclusively responsible for the management and control ofthe operarions
           of the Company. The Manager shall be reimbursed for any direct funds or expenses advanced by it
           prior to or after formation ofthe Company to the extent that such expenses are incurred or paid directly
           on behalf of the Company. The Manager shall be entitled to a management fees as set forth in the
           governing documents ofthe Company.

                   THE PROJECT

                   The Company plans to purchase distressed real property in opportunistic markets, such as
           southern Nevada, Arizona and Florida. The Company may "flip" these properties or hold them for
           investment,in the Manager's sole and absolute discretion. The Company may use some ofits capital to
           engage in lending activities when risk management and income analysis deem appropriate. We
           anticipate that the principal amount of real estate loans generally will be in the range of approximately
           $25,000 to $1 million. Our loans may be secured by a deed of trust or other form of security.
           Generally, any such loan transaction will have a term oftwo months to two years, and maybe extended
           at the manager's discretion. We anticipate that substantially all of the loans to be invested in or
           purchased will require the borrower to make a balloon payment on the principal amount upon maturity
           ofthe loan either by sale ofthe property/project and/or its units, by refinance, or other means which we
           will attempt to establish before funding. From time to time, opporhanities may arise in which the
           Company may be able to participate in opportunistic real estate related activity with other entities or
           individuals. These opportunities will be evaluated in a like manner by the Manager

                   MANAGEMENT OF THE PROJECT

                   The Manager is EQUTALT, LLC. The Manager shall manage the Company. As such, the
           Manager has the power and authority, on the Company's behalf and in its name,to manage, administer,
           and operate the Company's day-to-day business affairs, and to do or cause to be done on behalf ofthe
           Company anything necessary or appropriate for the same, including but not limited to the powers and
           authority set forth in the Agreement. The Manager's power and authority is subject to the limitations
           set forth in the Agreement. The Manager shall serve as Manager unril its successor is appointed by the
           Company's members as provided in the Agreement. The Manager may delegate its duties to others.

                   COMPANY INVESTMENT OBJECTIVES AND POLICIES

                  The primary investment objective ofthe Company is to purchase distressed real property in the
           U.S. and derive economic benefit through a resale or lease.

                   COMPETITION

                   There is significant competition in the distressed real property markets referenced herein, and
           other competitors may enter the field.



           EquiAlt Fund LLC                                    10




FOIA Confidential Treatment Requested                                                                              RA00000015
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 53 of 87 PageID 508




                   MANAGER

                   EQIJIALT,LLC,a Nevada limited liability company organized in 2011,serves as the Manager.

                   The principals involved in the project are as follows:

                   Brian Davison —ChiefExecutive Officer

                    Brian Davison's real estate career began in 1994, in North County San Diego. He has the
           hands-on experience in a variety offixnctions in the real estate and mortgage industries: encompassing
           management, loan renegotiation at a publicly traded REIT, regional Vice President of a private
           residential mortgage company,the broker-owner of a multi-state branch correspondent residential loan
           origination company with in-house underwriting and outbound marketing support system, and Vice
           President of a private lending company. Brian has held real estate and/or mortgage broker licenses in
           California, Nevada, and Florida, with additional work in the Arizona and Colorado markets. Brian has
           facilitated over $1.5 billion in mortgage and real estate transacrions, is an active investor in a variety of
           markets and is host of"The Cash Flow Show." In early 2009, he founded Invest REO LLC dba The
           Cash Flow Store, an opportunistic distressed real estate inveshnent company. He currently holds a
           State ofNevada Real Estate License.

                   Diane Dutton, MBA,CPA— Chief Financial Officer

                   Diane Dutton was born and raised in Brooklyn, New York, and relocated to Southern Nevada
           in 1980, after working for KPMG Peat Marwick(NYC office). Ms. Dutton holds an MBA and BBA
           from Pace University, NYC Campus and is a Nevada CPA. Ms Dutton has held positions as
           Controller, COO and CFO, as well as VP of Profit Planning and Investor Relations during an IPO,
           responsible for SEC reporting and secondary offering of a subsidiary of Reno-based International
           Game Technologies. In her various roles, Ms. Dutton has managed the M&A process, debt offerings
           and divestiture processes for several companies.

                   From January 2003 to Febntary 2008, Diane was CFO, COO ofPrudential Americana Group
           REALTORS &Americana Holdings, LLC, Las Vegas, Nevada, which included $100 Million Real
           Estate, Mortgage &Title Operations oversight. In this capacity, her duties included auditing, financial
           reporting to PREFSA and SEC Compliance. Diane oversaw a $22.5 Million Senior &Mezzanine level
           financial offering, which closed October, 2004. Reporting to the Board of Directors, PREFSA and the
           CEO,she directed the company's tax function and compliance with appropriate local, state and federal
           jurisdictions.

                  Ms. Dutton is also the author of A Woman's Ladder to Success is paved with Broken Glass
           Ceilings (published in 2007). Diane is a member of the Executive Board of the NSCPA, and AICPA
           Ambassador speaking on behalf of the CPA Profession. She is also a member of TMA, CEO-CFO
           Group,NAFE,NAWBO and Women and Network.




           EquiAlt Fund LLC                                      11



FOIA Confidential Treatment Requested                                                                                  RA00000016
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 54 of 87 PageID 509




                   Barry M.Rybicki —President-Arizona Operations

                    Barry has over 14 years ofexperience in real estate lending. He has lived in Phoenv~, Arizona,
           for the past 21 years, originally coming to Arizona from Nebraska to attend Arizona State University
           where he majored in Accounting and mirrored in Marketing. He served as President to a bank in
           Arizona, and managed a $10,000,000 line of credit. This capacity required; real estate evaluation, risk
           management, customer service, undervvriting, appraisal review. He has handled over $540,000,000.00
           in residential deeds oftrust in the Phoenix market and continues to have an overall understanding ofthe
           residential sectors inside of Maricopa County. Barry also served as Vice President for Cole
           Management LLC, where he gained significant experience in originating, struct~xring and negotiating
           deals, developing and implementing business strategies, assessing market and competitive issues, and
           raising capital from debt and equity providers. He remains actively involved in the community
           donating his time to Coach youth sports and is currently the Treasurer ofPinnacle High Schools'Boys
           Soccer Team.

                   Zolt Szorenyi —Business Development,Market Analysis

                   President ofDevelopers Marketing Solutions and a licensed real estate agent in Las Vegas since
           1997, Zolt has been actively involved in selling residenrial and commercial real estate. His experience
           is ranging in Resale and New Construction Single Family and Attached products, Representing and
           Negoriaring for Buyers and Sellers on private and corporate levels, Industrial and Multi Family
           Commercial products. From April of2004 to August of2006 he was the ChiefOperating Officer ofone
           of the largest Real Estate Marketing and Sales Firms in Las Vegas. During that time, Zolt was
           personally involved with the marketing and sales ofover 20 developments in the Las Vegas area which
           totaled over 7,000 homes. Zolt founded Developers Marketing Solutions in 2006. He has put together a
           team of experienced professionals that includes specialists in market research and reporting, business
           development, marketing plans and budgeting, sales tranung and management, escrow management,
           project management and sales strategies through networks throughout the US. Since April of2008,Zolt
           has launched the Trustee Sale and Foreclosure acquisition deparirnent. Annually,Developers Marketing
           Solutions finds and purchases 300-400 homes for individual investor's purchases.

                   Jim McMillan,MBA— Business Development,Investment Research

                   Vice President of Developers Marketing Solutions and a graduate from the University of
           Nevada Las Vegas with a Masters Degree in Business and a Bachelors Degree from Brigham Young
           University and as a licensed real estate agent in Las Vegas since 2004,Jim has analyzed and researched
           mulriple properties for real estate business development. He has worked on dozens of communities
           over the years that go under his microscopic process which includes product analysis; project
           development and analysis; market trends, research and reporting; database creation and
           implementation. Currently with the Trustee Sales, Jim is instrumental in analyzing and researching each
           property as well as title research in finding the best investment opporhaniries for our investors.

                   Marc Cardwell —Business Strategy and Development



           EquiAlt Fund LLC                                   12




FOIA Confidential Treatment Requested                                                                            RA00000017
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 55 of 87 PageID 510




                   While attending the University of Southern California Mr. Cardwell worked full time as an
           Equities Analyst for investment bank Uan Kasper and Company (since acquired by Wells Fargo) and
           merchant banker W.E. Meyers. Upon completing his B.S. in Finance he went to work for The Dewey
           Consulting Group where he rose to Vce President and co-managed both The Conti Mortgage
           Securitization Conduit, as well as the Southern Pacific Funding Securitization Conduit. While there he
           also specialized in Mergers and Acquisitions of Sub Prime mortgage companies, and completed six
           deals on behalf of its clients. He then founded American Lending Group which was profitably sold in
           2002, but remained as apart-time consultant until 2004. He also has consulted to various public and
           private mortgage banks, brokerages and hard money lenders in the areas of: risk analysis, secondary
           marketing, mergers and acquisitions, and converting mortgage brokers into bankers. In particular he
           consulted exclusively to a public REIT that specialized in hard money lending for a period of two
           years, where he helped them create new guidelines and refined risk based pricing as well as
           establishing a new subprime banking division. In addition to his involvement in the mortgage industry
           he owns a check cashing store, a smog test shop,and has developed residential properties.

                   CONFLICTS OF INTEREST

                    The Company is subject to various existing and/or potential conflicts of interest arising out of
           its relationship with the Manager and/or its affiliates. These conflicts may involve:

                  (a)      Allocation of Manager's Activities. The Manager and/or its affiliates serve and may
           serve in such capacity in other limited partnerships, limited liability companies, corporations or entities
           which will compete with the activities of the Company. The Manager and/or its affiliates may have
           conflicts of interest in allocating management, time, services and functions between other limited
           partnerships or ventures and this Company as well as any future limited partnerships or limited liability
           companies. The Manager believes that, together with its affiliates and any employees or agents which
           may be retained in the future, it has sufficient staffto be fully capable of discharging its responsibilities
           to this Company and any other present or future limited partnerships, limited liability companies,
           corporations or enrities. (See "TIC MANAGER.")

                   The Agreement provides that no contract, action or transaction is void or voidable with respect
           to the Company because it is between or affects the Company and one or more of its Members,
           managers, or officers or because it is between or affects the Company and any other person in which
           one or more of its Members, managers or officers are Members, managers, directors, trustees, or
           officers or have financial or personal interest, or because one or more interested Members, managers or
           officers participate in or vote at the meeting that authorizes the contracts, action, or transaction,
           provided certain circumstances apply.

                 (b)     Compensation to Manager and Class B Member. This Offering involves substantial
           compensation and benefits to the Manager and other affiliates.




                                                                 13
           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                  RA00000018
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 56 of 87 PageID 511




                   The Manager believes that the fees that the Company intends to pay are reasonable, in light of
           the tasks and risks undertaken, and will result in substantial benefits to the Company,its members)and
           its Debenture holders.

                 (c)      Lack of Independent Counsel. The prospective Investors and the Company have not
           had separate legal counsel in connection with the formation of the Company, the acquisition of the
           Property and the offering ofthe Securities; Investors should seek their own independent counsel.

                   (d)        Liability of Members and Managers• Applicable state law and the Agreement provide
           that the debts, obligations and liabiliries ofthe Company, however or wherever arisen or derived, shall
           be solely those of the Company, and no Member of the Company shall be personally liable for the
           same to third parties solely by reason of his or her status as a Member, and that the failure of the
           Company to observe any formalities or requirements relating to the exercise of its powers or
           management of its business or affairs shall not be grounds for imposing personal liability on Members
           for liabilities or obligations ofthe Company.

                   STANDARD OF CARE;INDEMNIFICATION

                     1.     Standard ofCare ofManager. Nevada law provides that a manager ofa limited liability
           company shall perform his duties as a manager in good faith, in a manner he reasonably believes to be
           in or not opposed to the best interests of the Company, and with the care that an ordinarily prudent
           person in a similar position would use under similar circumstances. This is in addition to the several
           duties and obligations of and limitations on the Manager as set forth in the Agreement. To impose
           liability on a manager,however,it must be shown by clear and convincing evidence that the standard of
           care was not met by the Manager.

           It should be noted that the cost oflitigation against the Manager for enforcement ofthe standard ofcare
           maybe prohibitively high and that anyjudgment obtained may not be collectible since the Manager is
           not bonded and any judgment exceeding its net worth may not be collectible. An investment decision
           should be based on the judgment of an Investor as to the investment factors described in this
           Memorandum rather than reliance upon the value ofthe right to bring legal actions against or to control
           the activities ofthe Manager.

           Notwithstanding the standards of care obligations, the Manager has broad discretionary power under
           the terms of the Operating Agreement and under applicable state law to manage the affairs of the
           Company with the assistance, if desirable, of consultants or others retained for the account of the
           Company or the Manager. Generally, actions taken by the Manager are not subject to vote or review by
           the Members,except to the limited extent provided in the Agreement.

                   2.     Indemnification. The Agreement provides that the Company may, to the fullest extent
           not prohibited by the Agreement or any provisions of applicable law indemnify the Manager and/or
           Project Manager against any and all costs and expenses (including amounts paid in settlement, and
           other disbursements) actually and reasonably incurred by or imposed upon such person in connection



           EquiAlt Fund LLC                                   14



FOIA Confidential Treatment Requested                                                                            RA00000019
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 57 of 87 PageID 512




           with any action, suit, investigation or proceeding (or any claim or other matter therein), whether civil,
           criminal, administrative or otherwise in nature, including any settlements thereof or any appeal therein,
           with respect to which the Manager is named or otherwise becomes or is threatened to be made a party
           by reason of being or at any time having been the Manager of the Company or, at the direction or
           request ofthe Company,a manager, director, trustee, officer, employee, or agent of or fiduciary for any
           other limited liability company,corporation, partnership, trust, venture, or other entity or enterprise.

           Because there are provisions in the Agreement for indemnification of the Manager, purchasers of
           Securities may have a more limited right of action than they would have absent such provision in the
           Agreement. Insofar as indemnificarion for liabilities arising out of the Act may not be provided to
           directors, officers and controlling persons pursuant to the foregoing, or otherwise, the Manager has
           been advised that in the opinion of the U.S. Securities and Exchange Commission, such
           indemnification is contrary to public policy and is, therefore, unenforceable.

                   RESTRICTIONS ON TRANSFER

                   The Securities have not been registered under the Act. The Securities are being offered and will
           be sold in the absence of any registration under the Act, by reason of an exemption under Section 4(2)
           and/or Regulation D promulgated under the Act. The availability of such exemprion is dependent, in
           part, upon the "investment intent" ofeach Investor and will not be available if any Investor purchases a
           Debenture with a view toward its distribution. Accordingly, each Investor will be required to
           acknowledge that his purchase is being made for investment,for his own record and beneficial account,
           and without any view to the distribution thereof. A Debenture may not be resold by a Member unless
           and until it is subsequently registered under the Act and applicable state securities laws or unless
           appropriate exemptions from registration are available.

                    Investors have not been, and will not be, granted the right to require the regisirarion of the
           Securities under the Act and applicable state securities laws. Moreover, the Company has no intention
           to register the Securities under federal securities laws(or to take any action to make exemptions from
           registration on resale or transfer available to the Investors) and,in view ofthe nature ofthe transaction,
           it is highly unlikely that there will be any such registration (or such action taken) at any time in the
           future. Accordingly, an Investor must bear the economic risk of an investment in a Debenture for an
           indefinite period oftime.




           EquiAlt Fund LLC                                     15



FOIA Confidential Treatment Requested                                                                                  RA00000020
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 58 of 87 PageID 513




                                                    EXHIBIT A

                                             FORM OF DEBENTURE

           THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S.
           SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
           COMMISSION OF ANY STATE, AND IS ISSUED IN RELIANCE UPON AN
           EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
           1933,AS AMENDED(THE "SECURITIES ACT"),AND,ACCORDINGLY,MAY NOT
           BE OFFERED OR RE-SOLD EXCEPT PURSUANT TO AN EFFECTIVE
           REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
           PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
           TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
           OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
           STATE SECURITIES LAWS.


                                                12%DEBENTURE


           $355.00                                                                         August 3,2016

                    FOR VALUE RECEIVED, the undersigned, EquiAlt Fund LLC, a Nevada limited
           liability company having an address of 10161 Park Run Drive, Suite 150, Las Vegas, NV 89145
          ("Maker"), promises to pay to the order of Provident Trust Group, LLC FBO John F. Crane IRA
           having an address of 8880 W. Sunset Rd. #250, Las Vegas NV 89148 ("Holder"), the principal
           sum of Three Hundred Fifty Five and 00/100 Dollars ($355.00) (the "Principal Amount"),
           together with interest on the unpaid Principal Amount thereof computed from the date hereof(the
          "Commencement Date"), at the rates provided herein, on the Maturity Date defined in Section 1
           hereof.

                 1. Maturi .The Principal Amount and any unpaid interest due under this debenture (the
              "Debenture") shall be due and payable on August 1, 2019 (the "Maturity Date").

                  2. Interest Rate and Payments. Interest hereunder shall accrue as follows:

                 (a)   From the Commencement Date, interest shall accrue on the unpaid Principal
                  Amount at the rate of Twelve and 00/100 percent(12%)per annum.

                 (b)      Monthly payments to start in September of 2016.

                  3. Prepayment. This Debenture may be prepaid in whole or in part at any time, without
               penalty or premium, it being understood and agreed that, except as expressly provided herein,


           EQUTALT FiJND LLC




FOIA Confidential Treatment Requested                                                                      RA00000021
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 59 of 87 PageID 514




              Maker shall not be entitled, by virtue of any prepayment or otherwise, to a refund of interest,
              any other fees, points, charges and the like paid by Maker to Holder in connection with his
              Debenture.

                  4. Waiver. Maker hereby waives all demands for payment, presentations for payment,
              notices of intention to accelerate maturity, notices of acceleration of maturity, demand for
              payment, protest, notice of protest and notice of dishonor, to the extent permitted by law.
              Maker further waives trial by jury. No extension of time for payment of this Debenture or
              any installment hereof, no alteration, amendment or waiver of any provision of this
              Debenture and no release or substitution of any collateral securing Maker's obligations
              hereunder shall release, modify, amend, waive, extend, change, discharge, terminate or affect
              the liability of Maker under this Debenture.

                  5. Default and Remedies. At the election of the holder of this Debenture, all payments
              due hereunder may be accelerated, and this Debenture shall become immediately due and
              payable without notice or demand, upon the occurrence of any of the following events (each
              an "Event of Default"):(1) Maker fails to pay on or before the date due, any amount payable
              hereunder; (2) Maker fails to perform or observe any other term or provision of this
              Debenture with respect to payment; or (3) Maker fails to perform or observe any other term
              or provision of this Debenture, which default is not cured within sixty (60) days of receipt of
              written notice. In addition to the rights and remedies provided herein, the holder of this
              Debenture may exercise any other right or remedy in any other document, instrument or
              agreement evidencing, securing or otherwise relating to the indebtedness evidenced hereby in
              accordance with the terms thereof, or under applicable law, all of which rights and remedies
              shall be cumulative.

                  Any forbearance by the holder of this Debenture in exercising any right or remedy
           hereunder or under any other agreement or instrument in connection with the Debenture or
           otherwise afforded by applicable law, shall not be a waiver or preclude the exercise of any right
           or remedy by the holder of this Debenture. The acceptance by the holder of this Debenture of
           payment of any sum payable hereunder after the due date of such payment shall not be a waiver
           ofthe right ofthe holder ofthis Debenture to require prompt payment when due of all other sums
           payable hereunder or to declare a default for failure to make prompt payment.

                  6. Assignment of Debenture. If this Debenture is transferred in any manner by Holder,
               the right, option or other provisions herein shall apply with equal effect in favor of any
               subsequent holder hereof, provided, however, that any assignment by Holder must comply
               with applicable Federal and state securities laws, and Maker shall be entitled to demand an
               opinion of counsel opining that any transfer will comply with said laws.

                  7. Waiver of Offset. By its acceptance of Holder's funds and execution of this
               Debenture, Maker acknowledges, agrees and confirms that, as of the time of signing, it has
               no defense, offset or counterclaim for any occurrence in relation to this Loan.


           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                                                           RA00000022
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 60 of 87 PageID 515




                  8. Acceptable Currency. All payments of principal and interest hereunder are payable in
              lawful money of the United States ofAmerica.

                 9. Joint and Several Obligations. If more than one person signs this Debenture, each
              person signs as a Maker, unless otherwise stated and shall be fully, jointly, severally and
              personally obligated to keep all of the promises made in this Debenture, including the
              promise to pay all sums due and owing.

                  10. Miscellaneous. This Debenture shall be binding on the parties hereto and their
              respective heirs, legal representatives, executors, successors and assigns. This Debenture
              shall be construed without any regard to any presumption or rule requiring construction
              against the party causing such instrument or any portion thereof to be drafted. This
              Debenture shall be exclusively governed by the laws of the State of Nevada without regard to
              choice of law consideration. Maker hereby irrevocably consents to the jurisdiction of the
              courts of the State of Nevada and of any federal court located in Nevada in connection with
              any action or proceeding arising out of or relating to this Debenture. This Debenture may not
              be changed or terminated except upon the prior written agreement of the Holder. A
              determination that any portion of this Debenture is unenforceable or invalid shall not affect
              the enforceability or validity of any other provision, and any determination that the
              application of any provision of this Debenture to any person or circumstance is illegal or
              unenforceable shall not affect the enforceability or validity of such provision to the extent
              legally permissible and otherwise as it may apply to other persons or circumstances.

                 11. Jury Waiver.   MAKER AGREES THAT ANY SUIT, ACTION OR
              PROCEEDING,      WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY
              MAKER OR THE HOLDER OF THIS DEBENTURE ON OR WITH RESPECT TO
              THIS DEBENTURE OR THE DEALINGS OF THE PARTIES WITH RESPECT
              HERETO OR THERETO,SHALL BE TRIED ONLY BY A COURT AND NOT BY A
              JURY. MAKER AND HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY
              AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
              SUIT, ACTION OR PROCEEDING. MAKER ACKNOWLEDGES AND AGREES
              THAT AS OF THE DATE HEREOF THERE ARE NO DEFENSES OR OFFSETS TO
              ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER, MAKER
              WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,IN ANY SUCH
              SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
              CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN,OR IN ADDITION TO,
              ACTUAL DAMAGES. MAKER ACKNOWLEDGES AND AGREES THAT THIS
              PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF THIS DEBENTURE
              AND THAT HOLDER WOULD NOT EXTEND CREDIT TO MAKER IF THE
              WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF THIS
              DEBENTURE.




           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                                                       RA00000023
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 61 of 87 PageID 516




                                  jRemainder ofthis page intentionally blank1




           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                           RA00000024
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 62 of 87 PageID 517




                  IN WITNESS WHEREOF,the Maker has executed this Debenture on the date first above
           written.

                                                MAKER:

                                                EquiAlt Fund LLC
                                                a Nevada limited liability company

                                                By: EquiAlt LLC
                                                    a Nevada limited liability company
                                                    its Manager


                                                    By: _
                                                    Name:
                                                    Title:




           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                                                RA00000025
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 63 of 87 PageID 518




                                         ~~~               ~




                                  PRIVATE PLACEMENT MEMORANDUM

                                        EQUTALT FUND,LLC




                                                                 EXHIg
                                                                     jr




           EquiAlt Fund LLC.




FOIA Confidential Treatment Requested                                      RA00000026
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 64 of 87 PageID 519




                                     PRIVATE PLACEMENT MEMORANDUM

                                                 EQUTALT FUND,LLC

                                                       $50,000,000

                                                 8.00% DEBENTURES

                                           MINIMUM PURCHASE: $25,000

                  EQUTALT FUND, LLC, a Nevada limited liability company (the "Company"), organized
           under the Nevada Limited Liability Company Act, hereby offers (the "Offering"), by and through its
           Manager, up to Fifly Million Dollars ($50,000,000) in 8.00% Debentures (the "Securities") of the
           Company. EQUTALT, LLC, a Nevada limited liability company, is the Manager (the "Manager") of
           the Company. The securities referred to herein are being offered on a best efforts basis to residents of
           Arizona, California, Florida and Nevada,and maybe offered in other states.

                   DATE OF THIS PRIVATE PLACEMENT MEMORANDUM: June 20,2011

                INVESTMENT IN Tf~ SECURITIES INVOLVES A HIGH DEGREE OF RISK.
           INVESTORS WII.,L BE REQUIRED TO REPRESENT THAT THY ARE FAMII,IAR WITH AND
           UNDERSTAND TIC TERMS OF TF~ OFFERING (SEE "RISK FACTORS," "CONFLICTS OF
           INTEREST"AND "COMPENSATION AND FEES TO THE MANAGER AND AFFILIATES.").

                'TIC SECURITIES HAVE NOT BEEN REGISTERED WITH NOR APPROVED OR
           DISAPPROVED BY TIC iJ1vITED STATES SECURITIES AND EXCHANGE COMIVIISSION
          ("COMIVIISSION") NOR HAS THE CONIlVIISSION PASSED UPON TIC ACCURACY OR
           ADEQUACY OF THIS MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A
           CRIl~~IAL OFFENSE.

                THIS OFFERING HAS NOT BEEN APPROVED OR DISAPPROVED UNDER
           APPLICABLE STATE SECURITIES LAWS, BY THE SECURITIES DIVISION OF
           CORPORATIONS, SECURITIES REGULATION DIVISION ("DMSION"), NOR HAS TIC
           DIVISION REVIEWED OR PASSED UPON THE ACCURACY OF THIS OFFERING. ANY
           REPRESENTATION TO THE CONTRARY MAY BE A CRIlVIINAL OFFENSE.

                DURING THE COURSE OF THE OFFERING AND PRIOR TO SALE,EACH OFFEREE
           OF TIC SECURITIES AND HIS ADVISORS)ARE INVITED TO ASK QUESTIONS OF AND
           OBTAIN ADDITIONAL INFORMATION FROM TIC MANAGER CONCERNING THE TERMS
           AND CONDITIONS OF THE OFFERING,THE COMPANY,TIC DEBT TO BE OWED BY THE
           COMPANY AND ANY 01~-iER RELEVANT MATTERS(INCLUDING,BUT NOT LIMITED TO,
           ADDITIONAL INFORMATION TO VERIFY TI-~ ACCURACY OF TIC INFORMATION SET
           FORTH HEREIl~,TO THE EXTENT TIC MANAGER POSSESSES SUCH INFORMATION OR



           EquiAlt Fund LLC                                    1



FOIA Confidential Treatment Requested                                                                                 RA00000027
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 65 of 87 PageID 520




           CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE. OFFEREES OR
           ADVISORS HAVING QUESTIONS OR DESIItING ADDITIONAL INFORMATION SHOULD
           CONTACT THE MANAGER.

                 THIS MEMORANDUM DOES NOT CONTAIN AN UNTRUE STATEMENT OF A
           MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE TIC
           STATEMENTS MADE,IN LIGHT OF TIC CIRCUMSTANCES UNDER WHICH THEY WERE
           MADE,NOT MISLEADING. TT CONTAINS A FAIR SUMMARY OF THE MATERIAL TERMS
           OF DOCUMENTS PURPORTED TO BE Si_JNIMARIZED HEREIN. THIS MEMORANDUM
           CONTAINS Si;~MMARIES OF CERTAIN DOCUMENTS, THAT ARE BELIEVED TO BE
           ACCURATE,BUT REFERENCE IS HEREBY MADE TO THE ACTUAL DOCUMENTS,COPIES
           OF WHICH ARE ATTACHED HERETO OR ARE AVAILABLE AT THE OFFICE OF THE
           MANAGER, FOR COMPLETE INFORMATION CONCERNING THE RIGHTS AND
           OBLIGATIONS OF THE PARTIES HERETO. ALL SUCH SUNIMARIES ARE QUALIFIED IN
           TI-~IR ENTIRETY BY THIS REFERENCE,AND NOTf-IING IN THIS MEMORANDUM SHALL
           EXTEND THE LIABILITY UNDER ANY SUCH DOCUMENTS OF ANY OF 1T~ PARTIES
           HERETO. ALL DOCUMENTS RELATII~iG TO TIC OFFERING WII.,L BE MADE AVAILABLE
           TO'TIC OFFEREE NAMED BELOW AND/OR HIS ADVISORS)UPON REQUEST.

                 THE OFFERING CAN BE WITHDRAWN AT ANY TIME BEFORE CONSUNIIv1ATION
           AND IS SPECIFICALLY MADE SUBJECT TO TIC CONDITIONS DESCRIBED IN THIS
           MEMORANDUM.      IN CONNECTION WITH THE OFFERING AND SALE OF THE
           SECURITIES, THE MANAGER RESERVES 'TIC RIGHT, IN ITS SOLE DISCRETION, TO
           REJECT ANY SUBSCRIl'TION IN WHOLE OR IN PART OR TO ALLOT TO ANY
           PROSPECTIVE INVESTOR LESS THAN THE SECURITIES SUBSCRIBED FOR BY SUCH
           PROSPECTIVE INVESTOR.

                 SINCE THERE ARE SUBSTANTIAL RESTRICTIONS ON TIC TRANSFERABILITY OF
           THE SECURITIES,EACH OFFEREE MUST ASSUME THAT HE WII.,L BEAR TIC ECONOMIC
           RISK OF HIS INVESTMENT FOR AN INDEFINITE PERIOD. THE SECURITIES MAY NOT BE
           TRANSFERRED WITHOUT TIC PRIOR WRITTEN CONSENT OF 'TIC REMAINING
           MEMBERS. IN ADDITION, SECURITIES ARE NOT REGISTERED FOR SALE TO TIC
           PUBLIC UNDER THE SECURITIES ACT OF 1933 OR TI-~ SECURITIES LAWS OF ANY
           STATE AND THE SECURITIES MAYBE SOLD,TRANSFERRED OR OTI~RWISE DISPOSED
           OF BY AN INVESTOR ONLY IF, AMONG OTI~R THINGS, THE SECURITIES ARE
           REGISTERED OR,IN TIC OPIIVION OF COUNSEL TO TIC COMPANY,REGISTRATION IS
           NOT REQUIRED UNDER SUCH LAWS.

                THIS MEMORANDUM HAS BEEN PREPARED SOLELY FOR THE USE OF PERSONS
           WHO MAY WANT TO PURCHASE SECURITIES AND DELIVERY THEREOF CONSTITUTES
           AN OFFER ONLY IF TI-~ NAME OF AN OFFEREE APPEARS IN THE APPROPRIATE SPACE
           PROVIDED BELOW AND IF TIC PERSON SO NAMED MEETS THE SUITABILITY
           STANDARDS SET FORTH UNDER "QUALIFICATION OF INVESTORS."              ANY


           EquiAlt Fund LLC                     1•



FOIA Confidential Treatment Requested                                                  RA00000028
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 66 of 87 PageID 521




          DISTRIBUTION OF THIS MEMORANDUM TO ANY PERSON OTHER THAN TIC OFFEREE
          NAMED BELOW (OR TO THOSE INDNIDUALS WHOM HE RETAINS TO ADVISE HIM
          WITH RESPECT TI~RETO) IS UNAUTHORIZED AND ANY REPRODUCTION OF THIS
          MEMORANDUM IN WHOLE OR IN PART, OR THE DIViJLGENCE OF ANY OF ITS
          CONTENTS, WITHOUT TIC PRIOR WRITTEN CONSENT OF THE MANAGER, IS
          PROHIBITED.

                NO REPRESENTATIONS OR WARRANTIES OF ANY KIND ARE INTENDED TO BE
           MADE IN THIS MEMORANDUM OR SHOULD BE INFERRED TI~REFROM WITH
           RESPECT TO THE ECONOMIC RETURN OR THE TAX TREATMENT WHICH MAY ACCRUE
           TO THE INVESTOR. NO ASSURANCE CAN BE GIVEN THAT EXISTIl~TG TAX LAWS WII.,L
           NOT BE CHANGED OR INTERPRETED ADVERSELY,EITHER OF WHICH MAY DENY TIC
           INVESTORS ALL OR A PORTION OF T'HE TAX TREATMENT CONSIDERED HEREIN.
           PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS
           MEMORANDUM AS LEGAL,TAX OR INVESTMENT ADVICE. EACH INVESTOR SHOULD
           CONSULT HIS OWN ATTORNEY,ACCOUNTANT AND OTI~R ADVISORS AS TO LEGAL,
           TAX AND RELATED MATTERS CONCERNING A PURCHASE BY HIM OF A DEBENTURE.

                NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM WII.,L OR
           MAY BE EMPLOYED IN TT-~ OFFERING EXCEPT FOR THIS MEMORANDUM AND
           STATEMENTS CONTAINED OR DOCUMENTS SUNIMARIZED HEREIN. NO PERSON HAS
           BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS, OR GIVE ANY INFORMATION,
           WITH RESPECT TO THE SECURITIES, EXCEPT FOR INFORMATION CONTAINED OR
           REFERRED TO HEREIN.




           Name of Offeree:                         Memorandum Number:




           EquiAlt Fund LLC                     1




FOIA Confidential Treatment Requested                                               RA00000029
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 67 of 87 PageID 522




                                                             TABLE OF CONTENTS

           QUALIFICATION OF INVESTORS .............................................................................................1

           GLOSSARY OF TERMS ................................................................................................................1

           SUMMARY OF THE OFFERING ............................................................................:....................2

           THE OFFERING .............................................................................................................................5

           METHOD OF DISTRIBUTION .....................................................................................................5
           RISK AND OTHER IMPORTANT FACTORS..............................................................................5

           SOURCES AND USES OF FUNDS...............................................................................................9
           PROJECTED SOURCES AND USES OF CASH ..........................................................................9

           COMPENSATION AND FEES TO THE MANAGER ................................................................10

           THE PROJECT..............................................................................................................................10

           MANAGEMENT OF THE PROJECT..........................................................................................10

           COMPANY INVESTMENT OBJECTIVES AND POLICIES.....................................................10

           COMPETITION ............................................................................................................................10

           CONFLICTS OF INTEREST .......................................................................................................13

           STANDARD OF CARE;INDEMNIFICATION ..........................................................................14

           RESTRICTIONS ON TRANSFER...............................................................................................15

           EXHIBIT A

           FORM OF DEBENTURE...............................................................................................................1




           EquiAlt Fund LLC                                                      1



FOIA Confidential Treatment Requested                                                                                                                    RA00000030
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 68 of 87 PageID 523




                 These securities are offered subject to (a) prior sale,(b) approval of counsel,(c) the right to
          ternunate the offer without prior notice or to reject any subscription, and(d)certain other conditions.

                  QUALIFICATION OF INVESTORS

                 Each Debenture requires a minimum investment of$25,000, provided, however,the Company
          reserves the right to accept subscriptions for a lesser amount. Additional investment may be made in
          increments of$5,000.

                  Investment in the Securiries offered hereby involves risk and is suitable only for persons of
          financial means who have provided for liquidity in their other investments. No Securities will be sold
          to Investors who will not warrant and represent to the Company and the Manager (and unless the
          Manager shall have reasonable grounds to believe)that such offeree has such knowledge and expertise
          in financial and business matters, is capable of evaluating the merits and risks of the prospective
          investment and is able to bear the economic risks of the investment, or alternatively, that such
          Investor's legal or financial representative has such lmowledge and expertise about financial and
          business matters and is capable of evaluating the merits and risks of the investment together with the
          Investor having the ability to bear the economic risks of the investment. In either case, the Investor
          must also warrant and represent to the Company and the Manager that he is acquiring the Securiries for
           his own account.

                   Each Investor must sarisfy the Manager that the Investor can bear a total loss of his investment.
           Each Investor will be required to represent that he is acquiring the Securiries being purchased by him
           for investment and for his own account, and not with a view to resale or distribution. Resale of the
           Securiries is subject to extensive restrictions (see "SUMMARY OF TIC OFFERING"). It is not
           expected that any public market for the resale ofthe Securities will develop.

                   GLOSSARY OF TERMS

                  "AcY'-the Securities Act of 1933,as amended.

                  "Affiliate" - (i) any person directly or indirectly controlling, controlled by or under common
           control with another person,(ii) a person owning or controlling 10% or more ofthe outstanding voting
           securiries ofsuch other person,(iii) any officer, director, partner or employee ofsuch person and (iv)if
           such other person is an officer, director, partner or employee, any company for which such person acts
           in any such capacity.

                  "Agreement" -the Operating Agreement ofthe Company, as such may be amended from time
           to time.

                   "Debenture"-the 8.00% Debentures offered to Investors herein.

                  "Manager" -this Company's Manager: EQUTALT, LLC or its successors) as determined by
           the Agreement.


           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                  RA00000031
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 69 of 87 PageID 524




                  "Memorandum" -this Private Placement Memorandum.

                   "Company" -this limited liability company: EQUTALT FUND, LLC, a Nevada limited
           liability company.

                  "Investor(s)" —prospective purchasers ofDebentures in the Company.

                  "Project" -the proposed business of the Company (i.e., acquiring, improving and/or selling
           distressed real property).

                  "Reserves" -all reserves established by the Manager in its sole discretion for the Company's
           purposes, including, but not limited to, operating expenses and other working capital needs, liabilities,
           and taxes.

                   SUMMARY OF THE OFFERING

                   This summary ofcertain provisions ofthe Memorandum is intended only for a quick reference
           and is not intended to be complete. This Memorandum describes in detail numerous aspects of the
           transaction which are material to Investors, including those summarized below, and this Memorandum
           and the accompanying Exhibits must be read in their entirety by reference to the full text of this
           Memorandum and the underlying documents.

                   The Offerine.

                   The Memorandum describes an offering (the "Offering") to prospective Investors of 8.00%
           Debentures issued by EQi7IALT HIND,LLC, a limited liability company formed under the laws of
           the State ofNevada.

                   The Compan}~.

                   EQUTALT FUND,LLC (the "Company"), a Nevada limited liability company, was formed as
           of May 23, 2011, when its Articles of Organization were filed with the Nevada Secretary of State's
           Office pursuant to the Nevada Limited Liability Company Act as adopted by the State ofNevada. The
           office ofthe Company is located at 10161 Park Run Drive, Suite 150,Las Vegas,Nevada 89145.

                   The Manager.

                 The Manager of the Company is EQiJIALT, LLC, a Nevada limited liability company (See
           "TIC MANAGERS").

                   Purpose ofthe Offering,

                  The purpose of this Offering is to secure capital in order to enable the Company to purchase,
           improve, lease and/or dispose of distressed real property, enter into opportunistic loan transacrions and/



           EquiAlt Fund LLC                                     2




FOIA Confidential Treatment Requested                                                                                  RA00000032
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 70 of 87 PageID 525




           ar engage in other ventures. (See "MANAGEMENT OF THE COMPANY" and "INVESTMENT
           OBJECTIVES".)

                   Investment Objectives.

                  'The primary investment objective of the Company shall be to purchase and sell single family
           properties in certain distressed real estate markets in the U.S. and participate in opportunistic lending in
           the U.S.

                   Securities Being Offered.

                    An aggregate of up to $50 million in 8.00% Debentures of the Company are being offered.
           The Securities shall be offered on a best efforts basis scheduled to close on or before December 31,
           2011. The minimum subscription accepted by the Company will be for $25,000, and additional
           investment may be made in increments of $5,000. (See "Allocation of Benefits" below.) Under no
           circumstances will the Company admit more than thirty-five (35)non-accredited Investors as computed
           under Rule 501 of Regulation D promulgated under the Act. The Offering will terminate on a date to
           be determined by the Manager on or prior to December 31, 2011, provided the Manager shall have the
           right to extend the Offering indefinitely.

                   Selling Agent.

                   Securities are being offered directly through the Company. No commissions of any kind will
           be paid to selling agents or brokers.

                   The purchase price is payable by Investors in full by cash.

                   Risk Factors.

                   The purchase of Securities involves a high degree of risk to the Investor including certain risks
           relating to regulatory, operating, tax and investment matters. (See "RISK FACTORS.")

                   Allocation ofBenefits.

                   a)       Profits, Losses and Net Cash Flow.

                   The Company does not anticipate substantial profits, losses or Net Cash Flow until assets are
           sold.

                   b)       Net Proceeds from Refinancing, Sale or upon Termination ofthe Company.

                   In the event that the Company disposes of substantially all of its assets, the Company shall be
           obligated to satisfy all of its debts, including without limitation the Debentures, prior to any distribution
           ofcash to its members.



           EquiAlt Fund LLC




FOIA Confidential Treatment Requested                                                                                     RA00000033
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 71 of 87 PageID 526




                  Management ofthe Project.

                The Project will be managed by the Company through EQUTALT, LLC, the Company's
          Manager.

                  Compensation and Fees to Manager

                  The Manager will receive Management Fees as set forth in the Operating Agreement and
           described more fully below. (See "COMPENSATION AND FEES TO MANAGER AND
           AFFILIATES.")

                  No Tax Ruline.

                   The Company will not seek a ruling from the Internal Revenue Service (the "IRS") as to any
           aspects ofthe Offering and will rely on the opinion ofthe Manager and its legal counsel with respect to
           its classification as a limited liability company for Federal income tax purposes. (See "RISK
           FACTORS - TAX RISKS.")

                   Management and Control ofthe Companx

                 The Manager will be responsible for the management and control ofthe Company. EQUTALT,
           LLC will serve as the initial Manager.

                   Distributions to Investors.

                  The Manager does not anticipate cash distributions from operations of the Company. (See
          "SOURCES AND USES OF FUNDS.") Each Investor will receive payments pursuant to the terms of
          the Debentures.

                   Status ofInvestor.

                 Each Investor will be a creditor of the Company pursuant to the terms of the Debenture (See
           "EXEIIBIT A.")

                   Further Investigation.

                    Statements contained in this Summary or elsewhere in the Private Placement Memorandum as
           to the contents ofthe other offering documents are not necessarily complete and each such statement is
           deemed to be qualified and amplified in all respects by the provisions of such agreements and
           documents, copies of which are either attached hereto or are available upon reasonable notice for
           examination by offerees, or their duly authorized representatives, at the office of the Manager, located
           at 10161 Park Run Drive, Suite 150, Las Vegas, Nevada 89145. Each offeree and his business and/or
           tax advisors are urged to examine all agreements and documents.




           EquiAlt Fund LLC                                    4



FOIA Confidential Treatment Requested                                                                                RA00000034
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 72 of 87 PageID 527




                  THE OFFERING

                  While this Offering is made to various parties, it is not a registered offering under Federal
          securities laws. This Offering is being made pursuant to the private offering exemption ofSection 4(2)
          ofthe Act and/or Regulation D promulgated under the Act. This Offering is also being made in strict
          compliance with the applicable state securities laws. Each Investor must represent that he is acquiring
          his Debenture ("Securities")for investment purposes only and not with a view to resale or distribution.
          All Securities are offered subject to prior sale, when, as and if issued, and subject to the right of the
          Manager to reject any subscriprion in whole or in part. The Company will only sell Securities to
          persons meeting its suitability standards, which the Company's Manager may determine in its sole and
          absolute discrerion.

                  METHOD OF DISTRIBUTION

                  This Private Placement Memorandum summarizes a proposed transaction in which Investors
           will be entitled to hold a Debenture issued by EQLJIALT FUND, LLC, a Nevada limited liability
           company.

                   The purpose of this Offering is to raise monies to enable the Company to purchase distressed
           real property and either derive rental income therefrom or dispose ofthe property for a profit.

                  Distribution ofSecurities.

                   These securities are being offered through the Company. There is no firm commitment for the
           purchase of any Securities. Sales of the Securities may be made to residents of Arizona, California,
           Florida and Nevada., and possibly in other jurisdictions, all in compliance with the laws of each
           jurisdiction.

                  RISKAND OTHER IMPORTANT FACTORS

                  Investment herein involves substantial risks. Investors should consider the risks mentioned
           elsewhere in this Private Placement Memorandum as well as the following matters:

                   Tax Risks.

                    A summary of Federal income tax provisions is included in this Memorandum. No
           representation or warranty of any kind is made by the Manager, the Company,counsel to the Manager
           or the Company with respect to any tax consequences relating to the Company, or the allocation of
           taacable income or loss set forth in this Memorandum and each Investor should seek his own tax advice
           concerning the purchase ofa Debenture.

                   1.     Suitability ofthe Investment to the Investor. It is expected that the Debenture will yield
           taxable income to its Investors.




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                 RA00000035
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 73 of 87 PageID 528




                  2.      Federal Income Tax Risks.

                           a.      Necessity of Obtaining Professional Advice. TIRE IS NO GENERAL
          EXPLANATION OF           TIC   FEDERAL INCOME TAX ASPECTS OF INVESTMENT IN THE
          COMPANY CONTAINED IN THIS MEMORANDUM,AND ACCORDINGLY,EACH INVESTOR
          IS URGED TO CONSULT SUCH INVESTOR'S OWN TAX INVESTMENT AND LEGAL
          ADVISORS WITH RESPECT TO SUCH MATTERS AND WITH RESPECT TO THE
          ADVISABILITY OF INVESTING IN THE COMPANY. The income tax consequences of an
          investment in the Company are complex, subject to varying interpretarions, and may vary significantly
          between Investors depending upon such personal factors such as sources of income, investment
          portfolios and other tax considerations. A Prospective Investor should consider with his professional
          advisors the tax effects of his becoming a Debenture holder. Each Investor should, at his own expense,
          retain, consult with and rely on his own advisors with respect to the tax effects of his investment in the
          Company. In addition to considering the federal income tax consequences, each Investor should also
          consider with his own advisors the state and local tax consequences ofan investment in the Company.

           No representations are made as to any federal, state or local tax consequences resulting from an
           investment in the Company,and no assurances are given that any deduction or other federal income tax
           benefits will be available to Members in the Company in the current or future years.

                           b.      Company Tax Status. Although the Manager believes that the Company will
           be treated as a partnership for federal income tax purposes, such treatment cannot be assured. The
           Manager reserves the right to convert the Company to a corporation if it is in the best interests ofthe
           Company to do so.

                           c.      Tax Law Chances. The existence and amount of particular credits and
           deductions, if any, claimed by the Company may depend upon various determinations and allocations,
           characterizations of payments, and other matters which are subject to potential controversy on factual
           as well as legal grounds. Changes in the Code and official interpretations thereof after the date ofthis
           Memorandum may eliminate or reduce any perceived taac benefits from an investment in the Securiries.
           There can be no assurance that regulations having an adverse effect on the creditors will not be issued
           in the future and enforced by the courts. Any modification or change in the Code or the regulations
           promulgated thereunder, or any judicial decision, could be applied retroactively to any investment in
           the Company. In view ofthis uncertainty, Investors are urged to consider ongoing developments in this
           area and consult their advisors concerning the effects of such developments on an investment in the
           Company in light oftheir own personal tax situations.

                          d.      Absence of Rulin~or Opinion. The Company will not seek a ruling from the
           IRS or an opinion ofcounsel with respect to any tax matters described in this Memorandum.




           EquiAlt Fund LLC                                    6



FOIA Confidential Treatment Requested                                                                                  RA00000036
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 74 of 87 PageID 529




                   Operating Risks.

                   1.Risk of Interpretation of Real Estate Documents and Agreements. There are certain risks in
           connection with any real estate acquisirion resulting from the drafting and subsequent interpretation of
           mortgages, deeds, leases, purchase agreements, management contracts, et cetera. Any documents
           describing the Property or the legal relations thereto could be subject to various interpretations and
           potential disputes. While legal counsel will review certain legal documents, it is impossible to prevent
           and be secured against such various differing interpretations.

                   2.Risks of Real Estate Ownership. Real estate is not readily marketable. It is fixed in locarion
           and is subject to adverse social and economic changes and uses. Carrying costs may increase beyond
           the levels sustainable.

                   3.Results of Operations -Possible Operating Deficits. This Memorandum and the attached
           Financial Projections are based upon projected results which may be greater than results obtained from
           actual operations. Actual results may differ adversely for a number of reasons; including, but not
           limited to, the possibility of increases in entitlement costs, losses due to structural-related deficiencies
           and real estate taxes, which cannot be fully recovered through increased property values and other
           revenues, softness in the demand for land due to changing socio-economic conditions in the area in
           which the Property is located and competition among other real estate development projects in the area.

                  Following the Offering, the Company may be subject to rising operating costs, although the
           Company does not anricipate significant operating costs. (See "FINANCIAL PROJECTIONS -
           SOURCES AND USES OF CASH".) However, there is no assurance that these funds will be
           adequate. Additional capital may be raised by the Company.

                  4.Risk of Financing and Potenrial Foreclosure on Mortga e Loan. A mortgage loan may be
           secured by the Property. The risk offoreclosure can arise from,among other things, the failure by the
           Company to meet any ofthe other various conditions existing in the mortgage loan documents.

                    Payment of principal and interest on the mortgage loan will be due on a monthly basis. It is
           anticipated that these payments will be met by the Company from its initial capital and revenue
           sources. No assurance can be given that the funds generated by the initial capital or revenue will be
           suf~'icient to meet the monthly payments.

                  S.Risk of Failure to Obtain Loan. Although the Company does not intend to secure a loan to
           purchase the Property, such a loan could be secured by the Property. In the event of a default on the
           loan,the lender could foreclose upon the Property.

                   6.Dependence Upon Issuer. The Manager has full discretion in the management ofthe Project
           and in the management and control of the affairs of the Company, including the authority to sell less
           than all or substantially all of the Company's assets for whatever consideration it deems appropriate.
           Except upon the sale of all or substantially all ofthe Company's assets, the sale of such assets will not




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                     RA00000037
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 75 of 87 PageID 530




          result in the dissolurion ofthe Company. The sale of all or substantially all ofthe Company's interests
          in the Property will result in the dissolution ofthe Company.

                 The success of the operations of the Company will be dependent in large measure on the
          judgment and ability ofthe Manager.

                  7.Dependability ofAssum pn~ons. The description ofthe contemplated results ofthe operations
          of the Company described in this Memorandum are based on various assumptions concerning many
          facts over which the Company has no control,including, without limitation:

                        (a)      The continuing advantages of certain provisions of the Federal Income Tax
                  laws and ofcertain local tax laws; and

                         (b)      The management capabilities ofthe Manager.

                  8.Conflicts of Interest. The Manager and its affiliates are not required to devote themselves
          exclusively to the affairs ofthe Company. Further, the Manager and its affiliates may own real estate in
          the same market as the Property. The IVlanager and its affiliates may have a conflict of interest in the
          ownership ofthese other properties and in allocating management, services and funcrions between this
          Company and their other present and future interests. The Manager and its ai~liates believe that they
          have sufficient time and staff to be fully capable of discharging their responsibilities to the Company
          and to any other present or future activities.

                   9.Limited Transferability. The Securities have not been registered under the Act, or under the
           securities laws of any state, but are being offered and sold in reliance upon exemptions from
           registration thereunder, including the exemptions from federal registration contained in Section 4(2) of
           the Act and/or Regulation D,Rule 506 promulgated thereunder. As a consequence ofthe restrictions on
           subsequent transfer imposed by these exemptions, the Securities may not be subsequently sold,
           assigned, conveyed, pledged, hypothecated or otherwise transferred by the holder thereof, whether or
           not for consideration, except in compliance with the Act and applicable state securities laws. There will
           be no public market for the Securiries following termination ofthis Offering and it is not expected that
           a public market for the Securities will ever develop.

                  lO.Compands Redemption Oprion. The Company has the legal right, but not the obligation, to
           repurchase the Debentures prior to their maturity date.

                  11.Management Decisions. The Manager is vested with the exclusive authority as to the
           management and conduct of the business and affairs of the Company. The success of the Company
           depends,to a large extent, upon the management decisions made by the Manager.

                   12.    Best Efforts Offerine. The Company will utilize proceeds ofthe Offering as and when
           received. No escrow account has been established for this Offering.




           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                RA00000038
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 76 of 87 PageID 531




          CONSULT YOUR OWN ATTORNEY, ACCOUNTANT AND/OR FINANCIAL CONSULTANT
          FOR AN EVALUATION OF THE MERIT OF AND THE RISKS INHERENT IN THIS
          INVESTMENT. EACH PROSPECTIVE INVESTOR IS RESPONSIBLE FOR ANY FEES OR
          CHARGES INCURRED IN CONNECTION WITH SUCH AN EVALUATION.

                  SOURCES AND USES OF FUNDS

                  The Company is offering up to Fifty Million Dollars in Debentures.

                  The funds received will be used to purchase, own,improve and/or sell real property.

                  PROJECTED SOURCES AND USES OF CASH

                  The Company's sources and uses of capital are set forth below:

                            SOURCES:


                                   Debentures:
                                   TOTAL SOURCES:                                    $50,000,000.00

                              USES:


                                   Investment in Property                             $45,000,000.00
                                   Accounting and Tax Preparation                      $550, o00.o0
                                   Legal Costs                                         $250,000.o0
                                   Investor Relations and Communications             S2,500, o00.o0
                                   Expenses
                                   Marketing and Sponsorship Event Fees                 S 200, o00.o0
                                   Miscellaneous Expenses and Reserves               S 1,so o, o00.o0
                                   TOTAL USES:                                       50,000, o00. o0



                   Pursuant to this Offering, the Company is raising debt financing of up to $50,000,000. It is not
           anticipated that the Company will require additional capital beyond that mentioned above. However,if
           additional capital is needed,the Manager may seek additional capital through means determined by it.

                   Because any projection of the future is subject to uncertainties, actual results could vary
           significantly from those estimated. All uses ofproceeds are estimated and subject to change.




           EquiAlt Fund LLC                                    E



FOIA Confidential Treatment Requested                                                                             RA00000039
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 77 of 87 PageID 532




                  COMPENSATION AND FEES TO THE MANAGER

                    The Manager shall be exclusively responsible for the management and control ofthe operations
           of the Company.      The Manager shall be reimbursed for any direct funds or expenses advanced by it
           prior to or after formation ofthe Company to the extent that such expenses are incurred or paid directly
           on behalf of the Company. The Manager shall be entitled to a management fees as set forth in the
           governing documents ofthe Company.

                   THE PROJECT

                   The Company plans to purchase distressed real property in opporhanistic markets, such as
           southern Nevada, Arizona and Florida. The Company may "flip" these properties or hold them for
           investment,in the Manager's sole and absolute discretion. The Company may use some ofits capital to
           engage in lending activities when risk management and income analysis deem appropriate. We
           anticipate that the principal amount of real estate loans generally will be in the range of approximately
           $25,000 to $1 million. Our loans may be secured by a deed of trust or other form of security.
           Generally, any such loan transacrion will have a term oftwo months to two years, and maybe extended
           at the manager's discretion. We anticipate that substantially all of the loans to be invested in or
           purchased will require the borrower to make a balloon payment on the principal amount upon maturity
           ofthe loan either by sale ofthe property/project and/or its units, by refinance, or other means which we
           will attempt to establish before funding. From time to time, opportunities may arise in which the
           Company may be able to participate in opportunistic real estate related activity with other entities or
           individuals. These opporhznities will be evaluated in a like manner by the Manager

                   MANAGEMENT OF THE PROJECT

                   The Manager is EQIJIALT, LLC. The Manager shall manage the Company. As such, the
           Manager has the power and authority, on the Company's behalf and in its name,to manage, administer,
           and operate the Company's day-to-day business affairs, and to do or cause to be done on behalf ofthe
           Company anything necessary or appropriate for the same, including but not limited to the powers and
           authority set forth in the Agreement. The Manager's power and authority is subject to the limitations
           set forth in the Agreement. The Manager shall serve as Manager until its successor is appointed by the
           Company's members as provided in the Agreement. The Manager may delegate its duties to others.

                   COMPANY INVESTMENT OBJECTIVES AND POLICIES

                  The primary investment objective ofthe Company is to purchase distressed real property in the
           U.S. and derive economic benefit through a resale or lease.

                   COMPETITION

                   There is significant competition in the distressed real property markets referenced herein, and
           other competitors may enter the field.



                                                                10
           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                  RA00000040
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 78 of 87 PageID 533




                   MANAGER

                   EQUTALT,LLC,a Nevada limited liability company organized in 2011,serves as the Manager.

                   The principals involved in the project are as follows:

                   Brian Davison —ChiefExecutive Officer

                   Brian Davison's real estate career began in 1994, in North County San Diego. He has the
           hands-on experience in a variety offunctions in the real estate and mortgage industries: encompassing
           management, loan renegotiation at a publicly traded REIT, regional Vice President of a private
           residential mortgage company, the broker-owner of a multi-state branch correspondent residential loan
           origination company with in-house underwriting and outbound marketing support system, and Vice
           President of a private lending company. Brian has held real estate and/or mortgage broker licenses in
           California, Nevada, and Florida, with additional work in the Arizona and Colorado markets. Brian has
           facilitated over $1.5 billion in mortgage and real estate transactions, is an active investor in a variety of
           markets and is host of"The Cash Flow Show." In early 2009, he founded Invest REO LLC dba The
           Cash Flow Store, an opportunistic distressed real estate investment company. He currently holds a
           State ofNevada Real Estate License.

                   Diane Dutton,MBA,CPA— Chief Financial Officer

                   Diane Dutton was born and raised in Brooklyn, New York, and relocated to Southern Nevada
           in 1980, after working for KPMG Peat Marwick(NYC office). Ms. Dutton holds an MBA and BBA
           from Pace University, NYC Campus and is a Nevada CPA. Ms Dutton has held positions as
           Controller, COO and CFO, as well as VP of Profit Planning and Investor Relations during an IPO,
           responsible for SEC reporting and secondary offering of a subsidiary of Reno-based International
           Game Technologies. In her various roles, Ms. Dutton has managed the M&A process, debt offerings
           and divestiture processes for several companies.

                   From January 2003 to February 2008, Diane was CFO,COO of Prudential Americana Group
           REALTORS &Americana Holdings, LLC, Las Vegas, Nevada, which included $100 Million Real
           Estate, Mortgage &Title Operations oversight. In this capacity, her duties included auditing, financial
           reporting to PREFSA and SEC Compliance. Diane oversaw a $22.5 Million Senior &Mezzanine level
           financial offering, which closed October, 2004. Reporting to the Board of Directors, PREFSA and the
           CEO,she directed the company's tax function and compliance with appropriate local, state and federal
           jurisdictions.

                  Ms. Dutton is also the author of A Woman's Ladder to Success is paved with Broken Glass
           Ceilings (published in 2007). Diane is a member of the Execurive Board of the NSCPA, and AICPA
           Ambassador speaking on behalf of the CPA Profession. She is also a member of TMA, CEO-CFO
           Group,NAFE,NAWBO and Women and Network.




           EquiAlt Fund LLC                                       11



FOIA Confidential Treatment Requested                                                                                  RA00000041
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 79 of 87 PageID 534




                  Barry M.Rybicla —Managing Director

                  Barry has over 14 years ofexperience in real estate lending. He has lived in Phoenix,Arizona,
          for the past 21 years, originally coming to Arizona from Nebraska to attend Arizona State University
          where he majored in Accounting and mirrored in Marketing. He served as President to a bank in
          Arizona, and managed a $10,000,0001ine of credit. This capacity required; real estate evaluation, risk
          management, customer service, underwriting, appraisal review. He has handled over $540,000,000.00
          in residential deeds oftrust in the Phoenix market and continues to have an overall understanding ofthe
          residential sectors inside of Maricopa County. Barry also served as Vice President for Cole
          Management LLC, where he gained significant experience in originating, structuring and negotiating
          deals, developing and implementing business strategies, assessing market and competitive issues, and
          raising capital from debt and equity providers. He remains actively involved in the community
          donating his time to Coach youth sports and is currently the Treasurer ofPinnacle High Schools'Boys
          Soccer Team.

                  Andre Sears - V.P.Investors Relations

                   Andre's career includes 19 years of diverse senior management, marketing, finance and
           business development experience, with particular expertise in evaluating and developing new business
           opportuniries and managing complex relarionships. Andre served as Vice President of Business
           Development for the largest trust company in the state of Nevada helping grow the company to nearly
           $5 billion in assets under custody. He held executive roles at a regional registered investment fum and
           Sun West Bank, respecrively. Andre performed his undergraduate studies at Boise State University
           and has completed Program for Leadership Development(PLD)modules at Harvard Business School -
           Executive Education.

                   Andre's strong commitment to give back to his community is demonstrated through his
           volunteer acrivities. Mr. Sears proudly served on the Board of Trustees for the Southern Nevada
           Leukemia and Lymphoma Society(LLS)from 2008 — 2013. In 2008 and 2009, Mr. Sears served as
           Corporate Walk Chairman for the Southern Nevada Light the Night Walk. Andre is also an active
           member ofthe Clark County Bar Association.

                   Zolt Szorenyi —Business Development, Market Analysis

                   President ofDevelopers Marketing Solutions and a licensed real estate agent in Las Vegas since
           1997, Zolt has been acrively involved in selling residential and commercial real estate. His experience
           is ranging in Resale and New Construction Single Family and Attached products, Representing and
           Negotiating for Buyers and Sellers on private and corporate levels, Industrial and Multi Family
           Commercial products. From April of2004 to August of2006 he was the ChiefOperating Officer ofone
           of the largest Real Estate Marketing and Sales Fnms in Las Vegas. During that time, Zolt was
           personally involved with the marketing and sales ofover 20 developments in the Las Vegas area which
           totaled over 7,000 homes.Zolt founded Developers Marketing Solutions in 2006. He has put together a
           team of experienced professionals that includes specialists in market research and reporting, business


                                                               12
           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                RA00000042
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 80 of 87 PageID 535




           development, marketing plans and budgeting, sales training and management, escrow management,
           project management and sales strategies through networks throughout the US. Since April of2008,Zolt
           has launched the Trustee Sale and Foreclosure acquisition department. Annually, Developers Marketing
           Solutions finds and purchases 300-400 homes for individual investor's purchases.

                  Jim McMillan,MBA— Business Development,Investment Research

                  Vice President of Developers Marketing Solutions and a graduate from the University of
           Nevada Las Vegas with a Masters Degree in Business and a Bachelors Degree from Brigham Young
           University and as a licensed real estate agent in Las Vegas since 2004, Jim has analyzed and researched
           multiple properties for real estate business development. He has worked on dozens of communities
           over the years that go under his microscopic process which includes product analysis; project
           development and analysis; market trends, research and reporting; database creation and
           implementation. Currently with the Trustee Sales, Jim is insmunental in analyzing and researching each
           property as well as title research in finding the best investment opporhznities for our investors.

                   Marc Cardwell —Business Strategy and Development

                   While attending the University of Southern California Mr. Cardwell worked full time as an
           Equities Analyst for investment bank Uan Kasper and Company (since acquired by Wells Fargo) and
           merchant banker W.E. Meyers. Upon completing his B.S. in Finance he went to work for The Dewey
           Consulting Group where he rose to Vice President and co-managed both The Conti Mortgage
           Securitization Conduit, as well as the Southern Pacific Funding Securitization Conduit. While there he
           also specialized in Mergers and Acquisirions of Sub Prime mortgage companies, and completed six
           deals on behalf of its clients. He then founded American Lending Group which was profitably sold in
           2002, but remained as apart-time consultant unti12004. He also has consulted to various public and
           private mortgage banks, brokerages and hard money lenders in the areas of: risk analysis, secondary
           marketing, mergers and acquisitions, and converting mortgage brokers into bankers. In particular he
           consulted exclusively to a public REIT that specialized in hard money lending for a period of two
           years, where he helped them create new guidelines and refined risk based pricing as well as
           establishing a new subprime banking division. In addirion to his involvement in the mortgage industry
           he owns a check cashing store, a smog test shop, and has developed residential properties.

                   CONFLICTS OFINTEREST

                    The Company is subject to various existing and/or potential conflicts of interest arising out of
           its relationship with the Manager and/or its affiliates. These conflicts may involve:

                  (a)      Allocation of Manager's Acrivities. The Manager and/or its affiliates serve and may
           serve in such capacity in other limited partnerships, limited liability companies, corporations or entities
           which will compete with the activities of the Company. The Manager and/or its affiliates may have
           conflicts of interest in allocating management, time, services and functions between other limited
           partnerships or ventures and this Company as well as any future limited partnerships or limited liability



           EquiAlt Fund LLC                                     13



FOIA Confidential Treatment Requested                                                                                RA00000043
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 81 of 87 PageID 536




           companies. The Manager believes that, together with its affiliates and any employees or agents which
           may be retained in the future, it has sufficient staffto be fully capable of discharging its responsibilities
           to this Company and any other present or future limited partnerships, limited liability companies,
           corporations or entities. (See "THE MANAGER.")

                   The Agreement provides that no contract, action or transaction is void or voidable with respect
           to the Company because it is between or affects the Company and one or more of its Members,
           managers, or officers or because it is between or affects the Company and any other person in which
           one or more of its Members, managers or officers are Members, managers, directors, trustees, or
           officers or have financial or personal interest, or because one or more interested Members, managers or
           officers participate in or vote at the meeting that authorizes the contracts, action, or transacrion,
           provided certain circumstances apply.

                 (b)     Compensation to Manager and Class B Member. This Offering involves substantial
           compensation and benefits to the Manager and other affiliates.

                   The Manager believes that the fees that the Company intends to pay are reasonable, in light of
           the tasks and risks undertaken, and will result in substantial benefits to the Company,its members)and
           its Debenture holders.

                 (c)      Lack of Independent Counsel. The prospective Investors and the Company have not
           had separate legal counsel in connection with the formation of the Company, the acquisition of the
           Property and the offering ofthe Securities; Investors should seek their own independent counsel.

                   (d)        Liability of Members and Managers. Applicable state law and the Agreement provide
           that the debts, obligations and liabilities ofthe Company, however or wherever arisen or derived, shall
           be solely those of the Company, and no Member of the Company shall be personally liable for the
           same to third parties solely by reason of his or her status as a Member, and that the failure of the
           Company to observe any formalities or requirements relating to the exercise of its powers or
           management of its business or affairs shall not be grounds for imposing personal liability on Members
           for liabilities or obligations ofthe Company.

                   STANDARD OF CARE;INDENINIFICATION

                     1.     Standard ofCare ofManaeer. Nevada law provides that a manager ofa limited liability
           company shall perform his duties as a manager in good faith, in a manner he reasonably believes to be
           in or not opposed to the best interests of the Company, and with the care that an ordinarily prudent
           person in a similar position would use under similar circumstances. This is in addition to the several
           duties and obligations of and limitations on the Manager as set forth in the Agreement. To impose
           liability on a manager,however, it must be shown by clear and convincing evidence that the standard of
           care was not met by the Manager.

           It should be noted that the cost oflitigarion against the Manager for enforcement ofthe standard ofcare
           may be prohibitively high and that anyjudgment obtained may not be collectible since the Manager is

                                                                  14
           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                      RA00000044
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 82 of 87 PageID 537




          not bonded and any judgment exceeding its net worth may not be collectible. An investment decision
          should be based on the judgment of an Investor as to the investment factors described in this
          Memorandum rather than reliance upon the value ofthe right to bring legal actions against or to control
          the activities ofthe Manager.

          Notwithstanding the standards of care obligations, the Manager has broad discretionary power under
          the terms of the Operating Agreement and under applicable state law to manage the affairs of the
          Company with the assistance, if desirable, of consultants or others retained for the account of the
          Company or the Manager. Generally, actions taken by the Manager are not subject to vote or review by
          the Members,except to the limited extent provided in the Agreement.

                  2.       Indemnification. The Agreement provides that the Company may, to the fullest extent
          not prohibited by the Agreement or any provisions of applicable law indemnify the Manager and/or
          Project Manager against any and all costs and expenses (including amounts paid in settlement, and
          other disbursements) actually and reasonably incurred by or imposed upon such person in connection
          with any action, suit, investigation or proceeding (or any claim or other matter therein), whether civil,
          criminal, administrative or otherwise in nature, including any settlements thereof or any appeal therein,
          with respect to which the Manager is named or otherwise becomes or is threatened to be made a party
          by reason of being or at any time having been the Manager of the Company or, at the direction or
          request ofthe Company,a manager, director, trustee, officer, employee, or agent ofor fiduciary for any
          other limited liability company,corporarion, partnership, trust, venture, or other entity or enterprise.

           Because there are provisions in the Agreement for indemnification of the Manager, purchasers of
           Securities may have a more limited right of acrion than they would have absent such provision in the
           Agreement. Insofar as indemnification for liabilities arising out of the Act may not be provided to
           directors, officers and controlling persons pursuant to the foregoing, or otherwise, the Manager has
           been advised that in the opinion of the U.S. Securities and Exchange Commission, such
           indemnification is contrary to public policy and is, therefore, unenforceable.

                  RESTRICTIONS ON TRANSFER

                   The Securities have not been registered under the Act. The Securities are being offered and will
           be sold in the absence ofany registration under the Act, by reason of an exemption under Section 4(2)
           and/or Regulation D promulgated under the Act. The availability of such exemption is dependent, in
           part, upon the "investment intent" ofeach Investor and will not be available ifany Investor purchases a
           Debenture with a view toward its distriburion. Accordingly, each Investor will be required to
           acknowledge that his purchase is being made for investment,for his own record and beneficial account,
           and without any view to the distribution thereof. A Debenture may not be resold by a Member unless
           and until it is subsequently registered under the Act and applicable state securities laws or unless
           appropriate exemptions from registration are available.

                   Investors have not been, and will not be, granted the right to require the registration of the
           Securities under the Act and applicable state securities laws. Moreover,the Company has no intention



           EquiAlt Fund LLC                                    15



FOIA Confidential Treatment Requested                                                                                 RA00000045
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 83 of 87 PageID 538




           to register the Securities under federal securities laws(or to take any action to make exemptions from
           registration on resale or transfer available to the Investors) and,in view ofthe nature ofthe transaction,
           it is highly unlikely that there will be any such registration (or such action taken) at any time in the
           future. Accordingly, an Investor must bear the economic risk of an investment in a Debenture for an
           indefinite period oftime.




                                                                16
           EquiAlt Fund LLC



FOIA Confidential Treatment Requested                                                                                   RA00000046
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 84 of 87 PageID 539




                                                     EXHIBIT A

                                             FORM OF DEBENTURE

           THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S.
           SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
           COMMISSION OF ANY STATE, AND IS ISSUED IN RELIANCE UPON AN
           EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
           1933,AS AMENDED(THE "SECURITIES ACT"),AND,ACCORDINGLY,MAY NOT
           BE OFFERED OR RE-SOLD EXCEPT PURSUANT TO AN EFFECTIVE
           REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
           PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
           TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
           OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
           STATE SECURITIES LAWS.


                                               8.00% DEBENTURE


           $250,000.00                                                                         July 29, 2015

                   FOR VALUE RECEIVED, the undersigned, EquiAlt Fund LLC, a Nevada limited
           liability company having an address of 10161 Park Run Drive, Suite 150, Las Vegas, NV 89145
          ("Maker"), promises to pay to the order of Investor name having an address of Investor address
          ("Holder"), the principal sum of Two Hundred Fifty Thousand Dollars and no/100 ($250,000.00)
          (the "Principal Amount"), together with interest on the unpaid Principal Amount thereof
           computed from the date hereof(the "Commencement Date"), at the rates provided herein, on the
           Maturity Date defined in Section 1 hereof.

                 1. Maturi .The Principal Amount and any unpaid interest due under this debenture (the
              "Debenture") shall be due and payable on August 1, 2018 (the "Maturity Date").

                  2. Interest Rate and Payments. Interest hereunder shall accrue as follows:

                 (a)   From the Commencement Date, interest shall accrue on the unpaid Principal
                  Amount at the rate of Eight and 00/100 percent(8.00%)per annum.

                 (b)      Monthly payments in the amount of $1,667.00 will begin in September of 2015.

                  3. Prepayment. This Debenture may be prepaid in whole or in part at any time, without
               penalty or premium, it being understood and agreed that, except as expressly provided herein,
               Maker shall not be entitled, by virtue of any prepayment or otherwise, to a refund of interest,


           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                                                          RA00000047
  Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 85 of 87 PageID 540




              any other fees, points, charges and the like paid by Maker to Holder in connection with his
              Debenture.

                 4. Waiver. Maker hereby waives all demands for payment, presentations for payment,
              notices of intention to accelerate maturity, notices of acceleration of maturity, demand for
              payment, protest, notice of protest and notice of dishonor, to the extent permitted by law.
              Maker further waives trial by jury. No extension of time for payment of this Debenture or
              any installment hereof, no alteration, amendment or waiver of any provision of this
              Debenture and no release or substitution of any collateral securing Maker's obligations
              hereunder shall release, modify, amend, waive, extend, change, discharge, terminate or affect
              the liability of Maker under this Debenture.

                  5. Default and Remedies. At the election of the holder of this Debenture, all payments
              due hereunder may be accelerated, and this Debenture shall become immediately due and
              payable without notice or demand, upon the occurrence of any of the following events (each
              an "Event of Default"):(1) Maker fails to pay on or before the date due, any amount payable
              hereunder; (2) Maker fails to perform or observe any other term or provision of this
              Debenture with respect to payment; or (3) Maker fails to perform or observe any other term
              or provision of this Debenture, which default is not cured within sixty(60) days of receipt of
              written notice. In addition to the rights and remedies provided herein, the holder of this
              Debenture may exercise any other right or remedy in any other document, instrument or
              agreement evidencing, securing or otherwise relating to the indebtedness evidenced hereby in
              accordance with the terms thereof, or under applicable law, all of which rights and remedies
              shall be cumulative.

                  Any forbearance by the holder of this Debenhtre in exercising any right or remedy
           hereunder or under any other agreement or instrument in connection with the Debenture or
           otherwise afforded by applicable law, shall not be a waiver or preclude the exercise of any right
           or remedy by the holder of this Debenture. The acceptance by the holder of this Debenture of
           payment of any sum payable hereunder after the due date of such payment shall not be a waiver
           ofthe right of the holder ofthis Debenture to require prompt payment when due of all other sums
           payable hereunder or to declare a default for failure to make prompt payment.

                 6. Assignment of Debenture. If this Debenture is transferred in any manner by Holder,
              the right, option or other provisions herein shall apply with equal effect in favor of any
              subsequent holder hereof, provided, however, that any assignment by Holder must comply
              with applicable Federal and state securities laws, and Maker shall be entitled to demand an
              opinion of counsel opining that any transfer will comply with said laws.

                  7. Waiver of Offset. By its acceptance of Holder's funds and execution of this
               Debenture, Maker acknowledges, agrees and confirms that, as of the time of signing, it has
               no defense, offset or counterclaim for any occurrence in relation to this Loan.




           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                                                         RA00000048
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 86 of 87 PageID 541




                8. Acceptable Currency. All payments of principal and interest hereunder are payable in
             lawful money of the United States ofAmerica.

                 9. Joint and Several Obligations. If more than one person signs this Debenture, each
              person signs as a Maker, unless otherwise stated and shall be fully, jointly, severally and
              personally obligated to keep all of the promises made in this Debenture, including the
              promise to pay all sums due and owing.

                  10. Miscellaneous. This Debenture shall be binding on the parties hereto and their
              respective heirs, legal representatives, executors, successors and assigns. This Debenture
              shall be construed without any regard to any presumption or rule requiring constnzction
              against the party causing such instrument or any portion thereof to be drafted. This
              Debenture shall be exclusively governed by the laws of the State of Nevada without regard to
              choice of law consideration. Maker hereby irrevocably consents to the jurisdiction of the
              courts of the State of Nevada and of any federal court located in Nevada in connection with
              any action or proceeding arising out ofor relating to this Debenture. This Debenture may not
              be changed or terminated except upon the prior written agreement of the Holder. A
              determination that any portion of this Debenture is unenforceable or invalid shall not affect
              the enforceability or validity of any other provision, and any determination that the
              application of any provision of this Debenture to any person or circumstance is illegal or
              unenforceable shall not affect the enforceability or validity of such provision to the extent
              legally permissible and otherwise as it may apply to other persons or circumstances.

                 11. Jury Waiver. MAKER AGREES THAT ANY SUIT, ACTION OR
              PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY
              MAKER OR THE HOLDER OF THIS DEBENTURE ON OR WITH RESPECT TO
              THIS DEBENTURE OR THE DEALINGS OF THE PARTIES WITH RESPECT
              HERETO OR THERETO,SHALL BE TRIED ONLY BY A COURT AND NOT BY A
              JURY. MAKER AND HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY
              AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
              SUIT, ACTION OR PROCEEDING. MAKER ACKNOWLEDGES AND AGREES
              THAT AS OF THE DATE HEREOF THERE ARE NO DEFENSES OR OFFSETS TO
              ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER, MAKER
              WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,IN ANY SUCH
              SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
              CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN,OR IN ADDITION TO,
              ACTUAL DAMAGES. MAKER ACKNOWLEDGES AND AGREES THAT THIS
              PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF THIS DEBENTURE
              AND THAT HOLDER WOULD NOT EXTEND CREDIT TO MAKER IF THE
              WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF THIS
              DEBENTURE.




           EQUTALT FiJND LLC




FOIA Confidential Treatment Requested                                                                         RA00000049
 Case 8:20-cv-00325-MSS-AEP Document 7-4 Filed 02/11/20 Page 87 of 87 PageID 542




                                   Remainder ofthis page intentionally blank

                 IN WITNESS WHEREOF,the Maker has executed this Debenture on the date first above
          written.

                                                MAKER:

                                                EquiAlt Fund LLC
                                                a Nevada limited liability company

                                                By: EquiAlt LLC
                                                    a Nevada limited liability company
                                                    its Manager



                                                     By:
                                                     Name:
                                                     Title:




           EQUTALT FUND LLC




FOIA Confidential Treatment Requested                                                               RA00000050
